        Case 2:19-cv-01211-MC              Document 2      Filed 08/05/19       Page 1 of 62
                                                                   FILEI! 5 Fi1JG'i9 i();48iJSDG·ORP




                                 UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON
                                             nd_ _ _ _ DIVISION
                                    _P_o_rt_la_




·J)~·,e       ()M/hf         Of-!:'1'L 1<,; Lo         Civil Case No. J·.Jq-c.,u-1d I l-vYJ ( ✓
 (Enter full name ofplaintiff)                         (to be assigned by Clerk's Office)
                       Plaintiff,

                        v.                             COMPLAINT FOR VIOLATION OF CIVIL
                                                       RIGHTS (PRISONER COMPLAINT)


Y:x:r,,c\ 0>,1 A I s V t>e ~\ l\te{\c\e(\+Jury Trial Demanded
G-6'.~:\1 Gu \1e,\<,\),eJ10J, \Jnctor ■Yes              □No

VI e,\i1 Isb',,r1 °'i thy sI c,a o
 (Enter full name ofALL defendant(s))
 Jv6y &·1 \M.C               I         ,

                       Defendant(s).



                                             I. PARTIES

         List your name, address, and telephone number below, and the same information for
  each defendant. Make sure that the defendant(s) listed below are identical to those
  contained in the caption of the complaint. Attach additional sheets ofpaper if necessary.


  Plaintiff              Name:      :I:>se/ OM0c                 O.-A132 RI Co I                       ~G:t
                         Street Address:   1 7 7 ,)::\ 0, \ C) fl            \ 2 \ \/   r\
                         City, State & Zip Code: 0,\ \ a I;\ 0              ( ) \),     '1~7 q \ "-{
                                                                  1
                         Telephone No.:        \ ·-   5Y l ·- b D \ - 5 0 0 (}
 Complaint for Violation of Civil Rights (Prisoner Complaint)                                          I
 [Rev. 01/2018]
       Case 2:19-cv-01211-MC                Document 2           Filed 08/05/19                  Page 2 of 62




Defendant No. 1             Name:
                                       (Z
                                       UfCi\O
                                                \     ,,-    ,
                                                      1,._,0, \ (\
                                                                     (   c
                                                                         2>v
                                                                                             ··. J .    ',
                                                                                   pt'.f'i f\:ICi10\e.1,S)
                                                                                                             4.\
                            Street Address:      ts, CT ~ . 1 ·7 7 <:> ~""-\0
                                              .')·                                                              f'.


                            City, State & Zip Code: ()1\1CA (- \ ()   () Q, · q I ~ \ 4
                                                                    1
                            Telephone No.:      \ -    5 L-f I - Dl, \ - ;) C)() 0

Defendant No. 2             Name:   3>diy       &1\ !'\c)f~              LA:ss1 S~o,I\~ Su
                            StreetAddress:   'Sf:; CT ] 17 S,j:0,1'0(\ ~
                            City, State & Zip Code:  0 t<"rO\£ \ 0 . () f:: . :1 7       1


                            Telephone No.:        \-SY \-oh\ -50C20
Defendant No. 3             Name:    Ge1;;;•\\ [Tu\'ic.k\Jv\PA1n,\ OocJo
                                                                     2
                            Street Address:   S \<-    c::t ] 7] '.;{\c0s or \ .> \
                            City, State & Zip Code:       Q fl\ C\ ,...:\ D ; c£ • q 7
                            Telephone No.:            \- s Y1 ·- sz 1~ 5                           oon
 Defendant No. 4            Name:      \/~c'\uc Isk1rik0> \fky'?t 1                                                       \
                            Street Address: .:S f; cr 7 7 7 s-+ o,.::\; D {) ls l v
                            City, State & Zip Code:         () 1r\ o,, c   , (_,    1
                                                                                         OR q 1              l Y
                            Telephone No.:            \ -    5 L/    / - Z) P      2 /       -   5 0 0()

                                    II. BASIS FOR JURISDICTION

         Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any
 rights, privileges, or immunities secured by the Constitution and [federal laws]." Under Bivens
 v. Six Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue
 federal officials for the violation of certain constitutional rights.

        A. You are bringing suit against (check all that apply):

                 ■ Federal officials (a Bivens claim)

                 Ill   State or local officials (a§ 1983 claim)



Complaint for Violation of Civil Rights (Prisoner Complaint)                                                          2
[Rev. 01/2018]
       Case 2:19-cv-01211-MC              Document 2          Filed 08/05/19   Page 3 of 62




        B. What federal constitutional, statutory, or treaty right(s) is/are at issue?




                                III. STATEMENT OF CLAIMS

                                               Claim I

        State here as briefly as possible the facts of your case. Describe how each defendant
was involved, when the conduct occurred, and any injuries you have suffered as a result.
It is not necessary to give any legal arguments or cite any cases or statutes.

 f\c:s\ :\',~~~\~'\~               \:0-,c\    0



                                                  ;    Cr0-..,:\'h     6:0\\e,\s,




                                              o"'-~s
                                              \ I,  '\ cu\
                                                  Cl     ,
                                              Clat       II

         State here as briefly as possible the facts of your case. Describe how each defendant
 was involved, when the conduct occurred, and any injuries you have suffered as a result.
 It is not necessary to give any legal arguments or cite any cases or statutes.
 5 0 c o !\ L\         r      \.
                      ·-¾;; '\'\ O \ ~
                                      .     r'
                                           -\       \
                                               o, e,-\ , \
                                                       1-~ , ~  t
                                                             ~ c T.J--5·\;, c\ 0:::::
      r\ ys, -c,
 I~


 r,     ri       I c1 i\       c
                                f\ ss A A:\                0
                                          \S 11',CC) I \e(so~   ·        ·
                                                                       l,;I\             Aec-
Complaint for Violation of Civil Rights (Prisoner Complaint)                                    3
[Rev. 01/2018]
       Case 2:19-cv-01211-MC            Document 2         Filed 08/05/19     Page 4 of 62




                                                                  "
 ~~:.ll..~°'-=.,1-4'~·~(~o~vL.:c..Ul-l.,,J.,l..-...U.::~~~.,...i...~\.1..:i....=-=-4"-'--'-'~......~r~

 C1Y\~       r;-)(Pcz('<~e~               ,'-'\fA\((;~\p(\ o--~::\ec -\e)\




                                                                    \


                                               Claim III

       State here as briefly as possible the facts ofyour case. Describe how each defendant was
 involved, when the conduct occurred, and any injuries you have suffered as a result. It is not
 necessary to give any legal arguments or cite any cases or statutes.

JY,r~ ~~~~ -\(}A                     1,   bf   r,~ (✓a\      f\   (;>vrec,{'~l\iiar6'),
Jv Ay (-z::1\ Moce           \hS sIs:\<"~\ S v\?e,:c, ~el\&@~ ) ,




Complaint for Violation of Civil Rights (Prisoner Complaint)                                         4
[Rev. 01/2018]
       Case 2:19-cv-01211-MC           Document 2        Filed 08/05/19      Page 5 of 62




                  IV. EXHAUSTION OF ADMINISTRATIVE REMEDIES

I have filed for administrative relief as to all claims in Section III and have concluded all
administrative appeals available to me.


                               ■Yes                  □ No


                                           V. RELIEF

      State briefly exactly what you want the court to do for you and the amount, ifany, of
 monetary compensation you are seeking. Make no legal arguments. Cite no cases or statutes.




Complaint for Violation of Civil Rights (Prisoner Complaint)                                    5
[Rev. 01/2018]
                                     Case 2:19-cv-01211-MC           Document 2   Filed 08/05/19     Page 6 of 62

                                                                                            Department of Administrative Services
                                                                                             Enterprise Goods & Services - Risk Management
                                        Kate Brown, Governor                                                                  PO Boxl2009
                                                                                                                      Salem, Oregon 97309
                                                                       April 19, 2019
                                                                                                                     PHONE: 503-373-7475
                                                                                                                        FAX: 503-373-7337
                            JOSE 0. ORTIZ-RICO
                            SID# 13777922
                            SRCI
                            777 STANTON BLVD
                            ONTARIO, OR 97914



                            Re: Claimant:            Jose 0. Ortiz-Rico
                                Claim Number:        L166597
                                Date of Loss:        Unknown (August 15, 2017 referenced)



                            Re: Acknowledgment


                            We have received your notice of claim.
                            We are currently conducting an investigation through the Oregon Department of Corrections and
                            will contact you when it is completed.
                            The investigation may take some time. We appreciate your patience in the interim.




                            INMATE CLAIMS UNIT




·,·;;,, ..!¾,; .·//,·, ..
                                  Case 2:19-cv-01211-MC         Document 2      Filed 08/05/19   Page 7 of 62



                    Jose Omar Ortiz Rico                                                                   April 1oth 2019

                                                              TITLE OF DOCUMENTS

                          •    GRIEVANCE FORM# SRCI 2018.10.161 (#of pages; 8 of8)

                          •    Returned Grievance Form / Date from 11/02/2018

       ,s:ou,:;..         •   FIRST GRIEVANCE APPEAL FORM# SRCI 2018.10.161A (#of pages; 4 of 4)

!IJ o \- ·,/_                 Returned Grievance Form/ Date from 11/16/2018
\"c..1vder-
                       •      SECOND GRIEVANCE APPEAL FORM# SRCI 2018.10.16 lAA ( # of pages; 4 of 4 )

                       •      Returned Grievance Form/ Date from 12/07/2018

                      •       EVALUATION AND TREATMENT OF HEMATOSPERMIA

                      •       What is hematospermia? ( # of pages; 2 of 2 )

                      •       What is Prostatitis? (#of pages; 2 of2)

                      •       Patient Profile

                      •       Health Service Request/ Date from 7/29/2017

                      •       Health Care Request / Date from 9/27/2018

                      •       Health Care Request/ Date from 10/2/2018

                      •       TAMASULOSIN 0.4 MG CAPSULES/ Drug education (#of pages; 2 of2)

                      •       SMZ/TMP DS 800/160 MG TABLETS/ Drug education (#of pages; 2 of2)

                      •       ODOC INMATE COMMUNICATION FORM I Date from 11/11/2018

  ()\1U· (Z.          •       Junk-Layout/Blueprint outline of the Central Medical Department

Uo-\- ~                       OACIDOC DIVISION 109 Grievance Review System (#of pages; 9 of9)
   \vcled _/
11\(
 .!Ju-\     ~                 OAC/DOC DIVISION 124 Health Services (#of pages; 6 of6)
 1r-c..\ vbed
                      •       Prisoners Self Help and References ( # of pages; 2 of 2 )

  -5.0 O"·            • Emotional, Mental and Physical Injury ( Pain and Suffering (#of pages; 2 of2 ))
 /Jo-\         ,.._.J_ CHAPTER 9 HOUSE BILL 5020 ( General Fund Obligations (#of pages; 2 of2 ))
\ l\d ,Jde.F
                     'Tor\ C\°'-\M, No-t\                                 \O::\J\A "'L;~ber          L\Gb54
                         Case 2:19-cv-01211-MC                 Document 2             Filed 08/05/19           Page 8 of 62


                                            Attorney Visitation and Phone Calls
Phone Procedures Inmate Legal Services:

    1)     Phone calls are scheduled through inmate legal services during operating hours (Mountain Time M-F 8:15-10:30 & 12:15-3:30 Mountain
           & M-F Pacific Time 7:15-9:30 & 11:15-2:30).

    2)     Phone calls are scheduled on the availability of phones, staff and operational needs of the institution.

    3)     All calls are limited to 2 ½ hours unless court ordered. Calls are limited to provide inmates availability to the phones.

    4)     Calls need to be scheduled 24 hours In advance so staff can schedule on institution call outs.

Notaries

Special Housing Notary's

    1)     Notaries are scheduled in SHU on Thursdays morning as long as staff is available.

    2)     All paperwork must be ready, do not sign paperwork until the notary is at your door.

    3)     If paperwork is signed prior to notary, notary could be denied.

    4)     If Paperwork is not ready at the door, notary could be denied.

General Population Notary's

    1)     Notary's scheduled for General Population wlll be placed on Friday morning.

    2)     All Notary Call outs can be denied and or changed due to staff and operational needs of the institution.

    3)     All paperwork must be in order, do not sign paperwork.

    4)     If paperwork is signed prior to notary, notary could be denied.

    5)     lt is your responsibility to show up to the call out on time, If you do not show up on time then you will need to kyte for the next week to
           be rescheduled.

Inmate Legal Services schedules for the following:

    1.     Legal Calls

    2.     Videos

    3.     Notarv'.s

    4.     legal Paperwork received in my office.

Inmate legal Services no longer provide the following service:

    1)     We no longer scheduled collect calls. AT&T does not allow collect calls.

     2)    I do not have forms or give legal advice, lf you need legal assistant please kyte the law library in the Complex you live.

     3)    Birth Certificates and Social Security cards B-248 Records.

     4)    Visiting questions/applications you may contact the Inmate Services Unit at: Inmate Services Unit
           2575 Center Street NE, Salem OR 97301, 503-378-2883




Handout #06.000                                                                                                                        Updated 8/2018
                          Case 2:19-cv-01211-MC   Document 2   Filed 08/05/19     Page 9 of 62




                                                                                                 l"'KIVKI I T IYIAIL
 L                                     PRESS FIRMLY TO SEAL                                 POSTAGE REQUIRED


 -- ------- - ·-- -----------------




RITY®                                    ~OM:           S, \?,.C,J:..                                                  7
AIL*                                                    Jose,     Otv\()..,     Ort\& \<_;e,c,
                                                        \s111q~"L                  .
                                                        ·77·1 5-;\-IA,-\o~ f>\vol,
 VERY SPECIFIED*
                                                         01'-1:0v~1.o 1 O,e o" '\.7'\\1-\
 NG™ INCLUDED*                                                                    0
 NCLUDED*

 ABLE
                                  -(19"°"                               :i:o:
                                                     0\ZJ~601J OEPA\ZT.lllEl()"t 6t A01Jlll~\Sl1Zl\t
                                 "'-
                   ~----------   '\.                 .SE-RVICE-5 /    RLSK l\AAl0Abc/lAElvT
                                                    -PO. oCSX
            ~(                                      .5ALEAA 0\?-... q1?.J0C\-- 0.009
 ONALLY,
 ATION
 RED.                                    L                                                                             _



 11111      EP14F July 2013             VISIT US AT USPS.COM®                             ■ l, UNITEf?ST~T_
 014        OD: 12.5 x 9.5               ORDER FREE SUPPLIES ONLINE
                           Case 2:19-cv-01211-MC         Document 2      Filed 08/05/19          Page 10 of 62




                                                                                                                                                       PR
RESS FIRMLY TO SEAL                                            PRESS F/RML Y TO SEAL
                                                                                                                                                     POST




PRIORITY®                                                           i-OM:        . C,\='(                    Cl..                            -
                                                                    I F~srrnrrrOPL ..           ~.,__U,,::,,;~-..                       -.

  *MAIL*                                                                  N/!\il'll"' J:o5e.., OJ,'\sb.f (')r\-\~._t:,1:.0
                                                                                       ·-rr-1
 j:::I
 ~
         DATE OF DELIVERY SPECIFIED*

         USPS TRACKING™ INCLUDED*
                                                         0   \.°"         ~~it}£
                                                                          v.-.... _



                                                                          cJTv (2r1-\:'.P1\...:.'isi
                                                                                                      ~ ___
                                                                                        ' ':,; L..::_\£:::
                                                                                                    Q"l,,.,
                                                                                                     1,"', L.-

                                                                          ADDRESS -3. ll_S.to.-1:.:tQJ) \~v0 ,
                                                                                                               1
                                                                                                                __:::-ri":5}
                                                                                                                             1
                                                                                                                                 . .. . . • _
                                                 (' 11v                   ....--AT"'c::-l...,.t.\1
                                                                          -:> J         F,;...1;'0fl~
                                                                                                    { I I     _ ~-~            _97°        l.l
                                                                                                                ,::. l,._ ~_ ...;;:;..•·1.::J.
 $       INSURANCE INCLUDED*

~ PICKUP AVAILABLE
                                                 yl                                              '---

                                                                         C)l?-,.£::(,-OJJ Dfff\\Z\llfAS\ t)t
                                                                                                                      TO:

         * Domestic only
                                      \j   \'1                           I-\:.'\;:; !\l\\ )\) \ ::;-t~-J\-Y \\J F S f,t"\J \
                                                                         R. \ s \<, J\)\ ,I\10 /\ &E/\k1::::101-
                                                                                        1
                                                                         ?()             bO)(                 \1..00C\
WHEN USED INTERNATIONALLY,
  A CUSTOMS DECLARATION
 LABEL MAY BE REQUIRED•                                             -I   ,S, 0.:\ e\'V\            } -() fE1_t(\Gt\.
                                                                                                                     ..,_,...........
                                                                                                                                                 °':7 3()q

                                                                                                                                             POSTA

I IIIII II IIIIIIIIIIIIII Ill
   PS00001000014
                                III    EP14F July 2013
                                       OD: 12.5 X 9.5
                                                                 VISIT US AT USPS.COM®
                                                                 ORDER FREE SUPPLIES ONLINE
                                                                                                                                                    • 11
Case 2:19-cv-01211-MC   Document 2   Filed 08/05/19   Page 11 of 62
          Case 2:19-cv-01211-MC         Document 2       Filed 08/05/19     Page 12 of 62


Jose Omar Ortiz Rico                                                                      June 27 th 2019

                                    Oregon Administrative Code
                        Department of Administrative Services (Chapter# 125)
                       Administration and Benefits of the Inmate Injury System

      125-160-0010: Definition(s)

      "Final Benefit or Award" means the departments final notice of all benefits due to claimant. It is
      normally issued upon claimants request for reaffirmation or modification of the initial estimate.
      Benefits do not increase after final award appeal rights are exhausted.

      "Training Benefit" means any training provided by Corrections during confinement that may
      improve the chances of employment.

      "Claim" "Request" or "Application" means written requests delivered to the Department
      claiming benefits due to the claimant. Claims shall be on the forms or in the formats set from
      time to time by the Department. They shall be filed within the times set by these rules.

      "Confinement" means the claimant, inmate or beneficiary, is held in the legal and physical
      custody of any government penal, or other agency or institution, under court order. Confinement
      stops permanently disability and death benefits.

      "Covered Disease" means a disease or infection that meets all the fallowing tests.(a)(b)(c)(d)

      "Covered Injury" means that injury which meets all the fallowing tests. (a)(b)(c)(d)(e)(f) ((g)
      Unless the context clearly requires otherwise, covered injury also includes covered disease)

      "Date of injury" means (a) For a covered injury, the day on which the accident occurred. (b) For
      a covered disease, the earlier of the date of first medical treatment or date of diagnosis of the
      covered disease. Date of injury shall not be later than two years after the last exposure to the
      alleged disease-causing substance in the authorized work or training assignment.
        Case 2:19-cv-01211-MC          Document 2       Filed 08/05/19     Page 13 of 62




                                                                              TORT CLAIM NOTICE
                                                                      (ONE OCCURRENCE, PER FORM)

TO: OREGON DEPARTMENT OF ADMINISTRATIVE SERVICES
   RISK MANAGEMENT
   OFFICE OF THE EXECUTIVE DIRECTOR
  PO BOX 12009
   Salem, OR 97309°0009

FROM: CLAIMANT
Legal Full Name:                       Jose Omar Ortiz Rico
Claimant's S.I.D. Number:              13777922
Claimant's Address:                    SRCI 777 Stanton Blvd
                                       Ontario OR 97914
Contact Number                         1-541-881-5000
Date of Birth:                         March 22nd 1987
Social Security Number:                XXX-XX-XXXX
Location of Loss:                      SRCI, Medical Department
Date of Loss:                          August 15 th 2017

Sum Amount of Compensation Demanded               $1,077,995.00

        Pursuant to Oregon Revised Statute 30.275, Claimant gives notice that a claim for damages is or
will be asserted against the public body or an officer, employee or agent of the public body. Below is a
description of the time, place and circumstances giving rise to the claim, so far as known to the claimant.

         July 29 th 2017: I Jose Omar, completed a Health Service Request form. Where I requested the
need of medical attention and care to my most urgent problem. Attached you'll find the Health Service
Request, where I was limited to only one request for care. I circled a request for the Urinary. There are
three types of sickness to choose from and I circled the third option, which is the option for Testicle
problem. Since the date of July 29 th 2017, I have been requesting medical care from September 2016 and
was not provided any care ( 10 months of neglect(and no care from Snake River Correctional
Institution(Central Medical))). August 1'1 2017, the response to my health service request, from July 29 th
2017 was, "to be scheduled to see the sick call nurse". Negligence.
         August 15 th 2017 (one occurrence): I Jose Omar, was prescribed medication to treat a severe
illness without being referred to a specialist, nor sought an effort to call a nurse or provider down to the
enclosed medical room, where I was umesponsive due to all the symptoms, pain and numbness I was
experiencing throughout my body and mind; specifically in this one occurrence and the search for
reason to this tort claim notice also being, (c) penetration of the anal area where they failed to fallow
duties by health and good order (by a physician assistant, Victor Ishida) Rule order 109 Grievance
Review System; Authority,Purpose and Policy. Also malpractice.
         September 27th 2018: I explained over a year later finding strength and composure through a
non-emergency request a health concern with my health due to trauma and continuing symptoms. I
received a response from the RN the same day of September 27 th 2018 saying, "scheduled to see nursing
staff'. On this date I requested to see Victor Ishida (physician assistant) who gave me the impression
                                                                                               (Page 1 of 3)
        Case 2:19-cv-01211-MC         Document 2       Filed 08/05/19     Page 14 of 62




 that he was a medical doctor and provider. I said on the request: I want to request and discuss the
 medication that was prescribed to me from a severe infection and inflammation I had. I'm a bit
 traumatized from the event's and it's been a year since I've taken the medication and want to know if this
 type infection has a name for the disease. Reason being is because I had Pneumonia at a very young age
 where the infection/inflammation was in the lungs. Looking to speak and meeting with you. Thank You.
                   nd
         October 2 2018: Between September 27 th and October 2"d, I was actually seen by Dr. Gulick
 and given an evaluation form and treatment of Hematospermia stating specifically to be referred to a
 Urologist. On this health concern my response was, " I requested to speak with Victor Ishida, and was
 scheduled with Mr. Gulleck (which is spelled incorrectly) Mr. Gulleck said to speak with another RN for
 further questions or concern's from last appt with him. Discuss Hematospermia Eva!. Patient Profile
 info. The medical staff's response was, "scheduled to see Provider. Additional Comments: You are
 scheduled to see Dr. Gulick next week". When the appointment arrived for the 2"d meeting; I advised
 Dr. Gulick that I was going to file a grievance report and at the last second, Dr. Gulick suggested I go to
the infirmary (I immediately felt insulted at this second after going through humiliation) . Being the last
 second from the way and manner our appointment was heading and the way I was being treated, for my
safety and security, I continued with my decision and I understood that Mr. Gulick was going to delay
the action I took next and that was filing a grievance and only then, effortlessly filing the appeals.
         October 11 th 2018: I Jose Omar, filed an original grievance at SRCI concerning medical staff
failing to fallow duties by health and good order, stating four reasons from one incident on August I 5th
2017 describing the action I wanted to resolve the grievance.
         October ]8tl' 2018: I Jose Omar, received a returned grievance form from Cox, K for Taylor J.
         November 7 th 2018: I received information on my medical condition confirming I see a
Urologist who specializes in Urological problems.
         November 14th 2018: Filed ! st Grievance Appeal Form requesting my grievance be granted
where DOC may offer proper and reasonable care. During this time I met with staff members at the
grievance department located at Property.
        November 29 th 2018: Filed 2nd Grievance Appeal Form and very specific (except a
compensatory demand for relief) where I've sent all supporting copies/attachments for review
explaining further that my original grievance and appeals have not been brought up to the full attention
for the executive director or person in charge of the grievance department with supporting facts/details
stating a demand to be seen by a Urologist. (Damage done and complete)

       For the purposes of ORS 15.400 to 15.460: Section (3)" Injury" means physical or nonphysical
harm to a person or property caused by the conduct of another person. If further information is desired, I
can be contacted at the indicated claimant address. Any contractual offer of a method resolving my
claim or other consensual obligation should be directed to me at the same address. Communication
forms, grievances, attachments, incident reports that proves and substantiates my claim are provided.

       Dated this 10th day of April, 2019

                                                             Claimant Signature
                                                             Jose Omar Ortiz Rico
                                                             SID# 13777922
                                                             777 Stanton Blvd.
                                                             Ontario, Oregon 97914
                                                                                            (Page 2 of 3)
       Case 2:19-cv-01211-MC           Document 2   Filed 08/05/19   Page 15 of 62




                NAME AND ADDRESSES OF DEFENDANTS/STATE EMPLOYEES

Brad Cain, Superintendent,
Snake River Correctional Institution
777 Stanton Blvd.
Ontario, OR 97914

Judy Gilmore, Assistant Superintendent
Correctional Rehabilitation Services
Snake River Correctional Institution
777 Stanton Blvd.
Ontario, OR 97914

Dr. Gulick, Medical Doctor (Provider)
Snake River Correctional Institution
777 Stanton Blvd.
Ontario, OR 97914

Victor Ishida, Physician Assistant
Snake River Correctional Institution
777 Stanton Blvd.
Ontario, OR 97914




                                                                                     (Page 3 of3)
        Case 2:19-cv-01211-MC           Document 2     Filed 08/05/19     Page 16 of 62




                                       CERTIFICATE OF SERVICE

CASE NAME: JOSE OMAR ORTIZ RICO v. BRAD CAIN, SUPERINTENDENT - SRCI/ODOC

CASE NUMBER: (if known)

       COMES NOW, Jose Omar Ortiz Rico, and certifies the following:

That I am incarcerated by the Oregon Department of Corrections at Snake Rive Correctional Institution.

        That on the 10th day of April 2019, I personally placed in the Correctional Institution's mailing
service A TRUE COPY of the following:
                                             "Notice of Tort"

        I placed the above in a securely enclosed, postage prepaid envelope, to the person(s) named at
the places addressed below:

       OREGON DEPARTMENT OF ADMINISTRATIVE SERVICES
       RISK MANAGEMENT
       OFFICE OF THE EXECUTIVE DIRECTOR
       PO BOX 12009
       Salem, OR 97309-0009




                                              (Signature                     ,
                                              Jose O r Ortiz Rico
                                              SID# 13777922
                                              777 Stanton Blvd.
                                              Ontario, OR 97914




Page 1 of 1 - Certificate of Service                                                        Form 03.015
                     Case 2:19-cv-01211-MC            Document 2      Filed 08/05/19                 Page 17 of 62
                                                                             Grievance #        SR(,1 Jfft 8', IO , t'1 I
                                                                                                                Staf[Use Only
                                                    GRIEVANCE FORM
Inmate:   Orf\]          \<:\(,01 'Jose.        U\)l\t1.c :10. O.~ \3111 q z:i                                 -z,.y:/ 50·0
          Last                          First            Initial              SID#                             Cell/Block/Bunk#

Reason for grievance: (check all that apply)
    ,ll Misapplication of any administrative directive or operational procedure
   /&I The lack of an administrative directive or operational procedure
    li!I Any unprofessional behavior or action which may be directed toward an inmate by an employee, contractor, or volunteer of
         the Oregon Department of Corrections or the Oregon Corrections Enterprises
     □   Any oversight or error affecting an inmate
     □ A program failure as defined in the DOC rule on Performance Recognition and Award System (Inmate), OAR 291-077-0020,
         unless the program failure is a direct result of a misconduct report where the inmate was found in violation
     □ The loss or destruction of property as designated in the DOC rule on Personal Property (Inmate), OAR 291-117-0130(3)
    "Ill J&~~~~~~ between an employee, /voluntLeer or contractor and an i~ate
Please provide the date/time of incident giving rise to grievance: / 6 / t ;}. D / 25 3 ', cf':, . f M




Describe what action you want taken to resolve the grievance. (How can the problem be so _ed()

 (vzl;;nw ✓ h olt»nd +ti of)J                                      /Jr fi?ecto»
Date
                                                                             Receiving Facility                    Received at Processing Facility
                                                                        (if not processing facility)
Distribution:
White (Original grievance form)
Yellow (Grievance file copy)
Pink (Inmate receipt after processed)
Goldenrod (Inmate copy)
                                                                                    oe~'·e6                                                            .

                                                                                    .     '?, \\ ')..'i)i'li
For grievanl'e information see back page
                                                                               Da~~:rnp ·. .,. -e-
                                                                                                .U•
                                                                                                                 C'         Date Stamp

                                                                                                                                      CD 117 (11/14)
                       Case 2:19-cv-01211-MC          Document 2          Filed 08/05/19              Page 18 of 62
                                                                                Grievance# - - - - - - - - - - - - - - -
                                                                                                   Staff Use Only
                                                   GRIEVANCE FORM
Inmate:lli\1              R,c.o{"J:5e 00cv :10.0. ~'                      \3777q'Z,7_                      ZfT/so,B
     Last                                  First           Initial                SID#                     Cell/Block/Bunk#

 Reason for grievance: (check all that apply)
      Iii Misapplication of any administrative directive or operational procedure
    -,Ii:] The lack of an administrative directive or operational procedure
      [if, Any unprofessional behavior or action which may be directed toward an irunate by an employee, contractor, or volunteer of
           the Oregon Department of Corrections or the Oregon Corrections Enterprises
      D     Any oversight or error affecting an inmate
      D     A program failure as defined in the DOC rule on Performance Recognition and Award System (Inmate), OAR 291-077-0020,
            unless the program failure is a direct result of a misconduct report where the inmate was found in violation
      D     The loss or destruction of property as designated in the DOC rule on Personal Property (Inmate), OAR 291-117-0130(3)
      s.0   S_';'xu,rl)conta,ct, s,91,i9itation or coercion between an employee, volunteer or contractor and an inmate
        0 0 ' ~ ~ qn~~
 Please provide the date/time ~f incident giving rise to grievance:. _ _ _ _ _ _ _ _ _ _ __
 List in detail all the reasons for your grievance, Use multiple grievance forms if necessary, (What is the problem? When did it happen
 - date/time/place?) Attach copies of any documents or any material(s), which support your grievance, including the names of any
 persons you think should be questioned,

4-




 Describe what action you want taken to resolve the grievance, (How can the problem be solved?)




  10--is-:zOt3
 Date
                                                                                Receiving Facility            Received at Processing Facility
                                                                            (if not processing facility)
 Distribution:
 White (Original grievance form)
 Yellow (Grievance file copy)
 Pink (Inrriate receipt after processed)
 Goldenrod (Inmate copy)

  For grievance in/Ormalion see back page
                                                                                   Date Stamp                          Date Stamp

                                                                                                                                 CD 117 (11/14)
                           Case 2:19-cv-01211-MC                                  Document 2                   Filed 08/05/19                    Page 19 of 62


                                  Oregon Department of Corrections (ODOC)
                                                    Snake River Correctional Institution
                                                        Returned Grievance Form
          To: Ortiz-rico, Jose Omar                                                           SID #:          13777922                                Cell: SRCl:2I508
        From: Cox, K - for Taylor, J                                                          Date:           11/02/2018

              Re:       Non-Medical# SRCI_2018_10_161

The grievance you submitted is being returned to you due to non-compliance with the Department of
Corrections (DOC) Rule #109 (Grievance Review System) for the following reason(s):

An inmate grievance may request review of just one matter, action or incident per inmate grievance
form.

Lacks specific information; missed your call-out on this issue.

If you have any questions regarding grievances, please refer to the Department of Corrections
Administrative Rule "Inmate Communication and Grievance Review System" tab #109 located in the
Legal Library.




Page 1 of 1
Confidentiality Notice: This document contains information belonging lo the Department of Corrections. This information may be confidenllal, restricted, andfor legally privileged, and is Intended for
appropriate and approved use under existing department rules, regulations, confidentiality and security agreements. If you have received this document in error, please notify DOC Jmmedialely, keep
the contents confidential, and promptly destroy lhe lnformallon and/or de!ele the document information from your computer system.
                       Case 2:19-cv-01211-MC                Document 2          Filed 08/05/19                Page 20 of 62
 '    ·,
                                                                                        Grievance#        SQu ao\'is.l0.!tq\4;
                                                                                                                   Staff Use Only

                                                   GRIEVANCE APPEAL FORM
     Inmate:   Oc\-\1_, \{.,(,) , ~;,s;e                 Ot'-"R.C               \~T]7 'fll                        1<I /Sa, Is
.ff1Jl41 ~~J)                             First                  Initial                 SID#                     Cell/Block/Bunk#

     List in detail all the reasons you disagree with the original grievance response or first appeal response. Use multiple grievance appeal
     forms if necessary. (For the first appeal, attach original grievance form and staff response. For the second appeal, attach first appeal
     form and response as well as the original grievance and response.)




                                                                                    Receiving Facility              Received at Processing Facility
                                                                               (if not processing facility)

 Distribution:
 Green (Original grievance appeal form)
                                                                                                                              oenied
 Yellow (Grievance file copy)
 Blue (Inmate receipt after processed)                                                                                     NOV 15 2ou1
 Pink (Inmate copy)

                                                                                      Date Stamp
 For grievance appeal instructions see back page

                                                                                                                                   r,r, 1 1"1~   f1 I II A\
                            Case 2:19-cv-01211-MC             Document 2          Filed 08/05/19               Page 21 of 62
                                                                                       Grievance#         S-Rei. dil\d", lo.      /(al   M:
                                                                                                                  Staff Use Only

                                                       GRIEVANCE APPEAL FORM

   rnmate,Od\2;--~,rD                         ·~se,         0,                  15-DISJ,1                       z,J: I SD~
( ~ctast                 Q.\! )
                      First                                      Initial    .            SID#                     Cell/Block/Bunk#

,__, List in deta~e reasons you disagree with the original grievance response or first appeal response. Use multiple grievance appeal
     fonns if necessary. (For the first appeal, attach original grievance fonn and staff response. For the second appeal, attach first appeal
     form an response as well as the original grievance an response,)




                    'tl-,.r,1 -
    h) cv ..1./\ l--01,,8,
     Date
                                                                                     Receiving Facility             Received at   Pro9l?j7 Facility
                                                                                (if not processing facility)                               ieo

     Distribution:                                                                                                            ore fJ s 201s
     Green (Original grievance appeal form)
     Yellow (Grievance file copy)
     Blue (Inmate receipt after processed)
     Pink (Inmate copy)

                                                                                       Date Stamp                            Date Stamp

     For grievance appeal instructions see back page
                                                                                                                                     CD 117c(ll/14)
                            Case 2:19-cv-01211-MC                                  Document 2                    Filed 08/05/19                    Page 22 of 62

                                    Oregon Department of Corrections (ODOC)
                                                      Snake River Correctional Institution
                                                         Returned Grievance Appeal
               To: Ortiz-rico, Jose Omar                                                        SID #:          13777922                                Cell: SRCl:2I50B
          From: Cox, K - for Taylor, J                                                          Date:           12/07/2018


               Re: Non-Medical# SRCI_2018_10_161AA


The grievance appeal you submitted is being returned to you due to non-compliance with the
Department of Corrections (DOC) Rule #109 (Grievance Review System) for the following reason(s):

An inmate grievance may request review of just one matter, action or incident per inmate grievance
form.

Lacks specific information; missed your call-out on this issue.

Cannot appeal a denied grievance.

If you have any questions regarding grievances, please refer to the Department of Corrections
Administrative Rule "Grievance Review System" tab #109 located in the Legal Library.




Page 1 of 1
Confidentiality Notice: This document contains information belonging lo the Department of Corrections. This information may be confidential, restricled, and/or legally prlvl!eged, and is Intended for
appropriate and approved use under existing department rules, regulations, confidentiality and security agreemen!s. If you have received this document In error, p!ease notify DOC immediately, keep
the contents confidenhal, and promptly destroy the information and/or delete the document Information from your computer system.
                                                  Case 2:19-cv-01211-MC                                                                     Document 2                                       Filed 08/05/19                                          Page 23 of 62
     101112018                                                                                                                                                                         about blank
        •


~luation and Treatment of Hema~~;p.;;mia"'-;
                                                                                                                                                                                                  ·-·    --   ----
      Hematospermia Evaluation
                                                                                                                                  ,-J . .,.,J,   ., • :· ;,i)y\     ( ,, ,·•,.·1''1'   ·!'''·'"   0 I'
                                                                                                                                  •!•'T ,1',,· .,, •! '. ''.,·'•' :,· t :,,1 ,,c .. r·,, >,11,,,,.,




                                                                                                                                                 ,·.,.,,,.
                                                                                                                                                                          '
                                                                                                                                                                      ,!,,-, ,,, .. ,,:,,.




                                                                                                            t \>e.,5\ s;\-li-/\\ re.cv ffe.A\                                                           o 1-                        i
                                                                                                          ,1,,       l\~o-.vy                     \ID        lv,'-\.t:, ~e.fe.,, \-c                                                ,,,,
                                                                                                            I                               ..                                 U,do-'.f'.;·t·:\~
                                                                                                                                                 8
                                                                                                                                                                                                                                                 ·,"h:
                                                                           •'!!-,11•::,,.:: a::,.'.1•,                         ,,,          "         ,   '' '
                                                                               I
                                                                              '
                                                           ,. ·.,ct .-ik•:.:- ,. ,
                                                                                 ,, .. ',,i1w,;i
                                                                                                                                   ·•·.                                                       c•~.,~.~~--,~.l~-...-,,-,,-,,-,-~
                                                              ,1.>, ,,,w, q'1,•1J ·i,-·,.1-:,,                                     (   .,              ,,,,,    '


                                                                                                                                                                                                                 ' '.
                                                                                                                                                                                                                t                                         '
                    <   .,1,, l ,: •, ·    '
                    ·'•110 1<;•!'' f,'l 1,;'.i!' .t() -,,,, .. :·:.
                                              . ',Ir   ,i."•'.·,;i
                                                                                           ,\-~,; (C
                                                                                                                 '
                                                                                                          ><!5(', .C! ::I,; :'.-ii
                                                                                           ,,,l1- ,1,1' !"'i.\'-1.,',,       il'I :•

                            .,1,:,,1 :,,..-:1,vr,:1,n ,1:,,,_,--:1·, ·,w,t. r,,,r ,:,,•1, 1i '.,,n:;,ri..'.•'i:. ,-,_·,,,_1,,-1,J ,s;.-,: 1:1: .. ,1 :, ,.;c•.; ,:,•r:,f _<,, .., .•·,1,·,· ;,,,.,. ·, ,1,;,,.·,;1 .J., 1,;; w';t, ;,n,i      .,r:,." •."<l' ;;'•.1(.,;1,
        ',-. a' H·. ',, ',!il,• ,.. ,;r," :,, , ,! ',0 ·: ,·-'. ~/·:.,;,, ri ,,,rr:,;s·!i, f,'11 '''- ,;•r:,•:;•.1.•·, ;,, /..'.'!:,!•i,!"/, f. ,; •,·, :'r•i , f: .,, ,:·a., ,1• ·,_I ,.,, \ ,'.:: •,,,· : ';;f 1,,,,,,:, ·,,,,,.,, ·.11 t   1!")   ,1-,·,, .. ,;;, ~, 1,
        ,· .. f ;;;,,.. ·'.f,,•"" ·,, :·-1 ,;_ ''"·',. 1 .',!,•.''




      Figure 1.

      Algorithm for the evaluation of hematospermia.

      Information from references 7 and 8.




     9opyright © 2009 by the American Academy of Family Physicians.
     This content is owned by the AAFP. A person viewing ii online may make one printout of the material and may use that
 !printout only for his or her personal, non-commercial reference. This material may not otherwise be downloaded, copied,
 1
     printed, stored, transmitted or reproduced in any medium, whether now known or later invented, except as authorized in
     writing by the AAFP. Contact afpserv@aafp.org for copyright questions and/or permission requests.




     aboutblank                                                                                                                                                                                                                                                              111
                      Case 2:19-cv-01211-MC                  Document 2      Filed 08/05/19       Page 24 of 62
11/7/2018                                                         What is hematospermia? I ISSM




                  ( https://www. issm. info/)

                      ~ I'm a Patient
    (https://www.issm.info/)                              I'm a
                       Professional ...




                                                                                                  Sexual Health Q&A



      What is hematospermia?
      Hematospermia (sometimes spelled haematospermia) refers to blood in the semen. Men may
      notice that their semen is bloodstained, pink, or reddish-brown. But sometimes the blood is
      microscopic and cannot be seen at all.



      When sperm is made by the testes, it travels to the seminal vesicles, where it mixes with other
      ejaculatory fluids to form semen. From there, the semen goes to the ejaculatory ducts and is
      expelled from the penis when a man reaches orgasm. Bleeding can occur at any point along this
      route.




https://www.issm.info/sexua1-health-qa/what-is-hematospermia1/                                                        1/4
                       Case 2:19-cv-01211-MC                     Document 2      Filed 08/05/19     Page 25 of 62
11/7/2018                                                           What is hematospermia? I ISSM




      The idea of blood in the semen can be worrisome, but most of the time, it is not a problem.
      Hematospermia often goes away on its own.

      Still, it is important for men who find blood in their semen to see a doctor, especially if they have
      other symptoms, such as

      • blood in the urine
      • pain with urination, ejaculation, or bowel movements
      • swelling in the scrotum or groin
      • fever or chills.

      Some causes of hematospermia include the following:

      • Sexually-transmitted infections such as chlamydia, genital herpes, and gonorrhea might cause
      blood in the semen.

      • Prostate conditions. A man might discover blood in his semen if he has had a prostate biopsy
      or if he has an enlarged prostate. Prostatitis (inflammation of the prostate) is another possible
      cause.

   f • Brachytherapy is a type of radiation therapy used to treat prostate cancer. Small radioactive
      seeds are planted into the prostate gland and, for some men, this results in hematospermia.

      • Epididymitis is inflammation of the epididymis, the tube that stores sperm before it mixes with
      ejaculatory fluid.

      • Urethritis is inflammation of the urethra, the tube from which urine and semen leave the body.

      • Injury or trauma to the reproductive system. There could happen in a variety of ways, such as
      car accident, a sports injury, or vigorous sex.

      • Vasectomy. Some men experience bleeding for a short time after this procedure.

      • Cancer. Very rarely, hematospermia is a sign of testicular or prostate cancer.

      Some men find blood in their semen if sex is interrupted or if they haven't had sex for a long time.




       If blood in the semen is the only symptom, treatment is probably not necessary. Men should still
       see a doctor, however.

       If a man has other symptoms, a urologist may conduct tests to determine the cause. Tests may
       include semen analvsis. urine analvsis. x-ravs. ultrasound. or rectal examination. Once an


https://www.issm.info/sexual-health-qa/what-is-hematospermia1/                                                      2/4
                      Case 2:19-cv-01211-MC                    Document 2      Filed 08/05/19      Page 26 of 62
1117/2018                                                          What is hematospermia? I ISSM




      underlying condition is found, it can be treated and, in most cases, blood in the semen will clear
      up. For example, if a man has an infection, he may need to take antibiotics.




      Next question: How is penile cancer treated? (https://www.issm.info/sexual-health-qa/how-is-
      pen i le-cancer-treated/)

      Previous question: What should men know about sex and urinary tract infections?
      (https://www.issm.info/sexual-health-qa/what-should-men-know-about-sex-and-urinary-tract-
      infections/)




    Terms of Use (https://www.issm.info/who-we-are/terms-of-use/)                        I
    Privacy Policy (https://www.issm.info/who-we-are/privacy-policy/)                        I
    Site Map (https://www.issm.info/who-we-are/site-map/)                      I
    Site Design (http://www.healthcommunitiesproviderservices.com/)
    © ISSM. (https://www.issm.info/) All Rights Reserved.


                f




https ://www.issm.info/sexual-health-qa/what-is-hematospermia 1/                                                   3/4
                          Case 2:19-cv-01211-MC                       Document 2      Filed 08/05/19     Page 27 of 62
  11/7/2018                                                              What is hematospermia? J ISSM




'z/data=!3m1 !4b1 !4m5!3m4!1s0x47c5b13d226231cd:0x14055a9fdd8a0cf7!8m2!3d52.0599897!4d4.2682036)




  https://www. issm .info/sexual-health-qa/whatRis-hematospermia 1/                                                      4/4
                         Case 2:19-cv-01211-MC                            Document 2             Filed 08/05/19               Page 28 of 62
11/7/2018                                                              What is Prostatitis? What are the Symptoms? I PCF



              About                                                                                                                             Q. Co tact 1111{),ll!AT,6,ww.   d.or

~ Prcl!!!a'!l!"Cancer IMPACT                                                                                                                             (HTTPS://CU
9c;;,,t FDLfri'a~ion
         (Vr,~e,~he
                      V 0./'.:.
                               Paflen~rces                                              Retreat                         Science & Impact
                                                                                                                                                         DF_ID=1561&
                                                                                                                                                        --1:a~
~ttp~:~9~,ib (httpsc//www.~cf.or~/oatient-                       News      (https://www.pd.org/scientific-       (https://www.pcf.org/science-       (https://WW)l(;Pcf,org/tak
lhttpsc//wwwe'a'i\E~/)          lhw;:l~l'rf;'l)'ptt.o,g)        (/news)         retreat/25th-annua1/)                       impact/)                            a~i--
                                                                                                                                                                         DONA
                                                                                                                                                                         (HTTP
                                                                                                                                                                         DF_ID




                  Prostatitis




   Overview                                   What is Prostatitis?
   (https://www.pcf.org/about-
                                              Prostatitis is a painful condition in which the prostate is inflamed, swollen, and tender. It
   prostate-cancer/what-is-
   prostate-cancer/)                          can be caused by a bacterial infection or just simply be inflamed.


   Prostate Gland                             Symptoms:
   (https://www.pcf.org/about-
   prostate-cancer/what-is-
   prostate-cancer/prostate-                               Pain in the perineum {the area between the rectum and the testicles)
   gland/)                                                 Pain on defecation

   What is BPH?                                            Aches and pains in the joints or muscles and the lower back
   (https://www.pcf.org/about-                             Blood in the urine
   prostate-cancer/what-is-
   prostate-cancer/prostate-                               Pain or burning during urination
   gland/what-is-bph/)                                     Painful ejaculation

   Prostatitis
                                              Prevalence of Prostatitis
   (https://www.pcf.org/about-
   prostate-cancer/what-is-                   Prostatitis is the most common cause of urinary tract infections in men, leading to
   prostate-cancer/prostate-                  approximately 2 million doctor's visits each year in the United States. Half of all men will
   gland/prostatitis/}
                                              experience prostatitis during their lifetime. !he Nc:1,tiom1l S:e!lter for Health Statistics
                                              estimates that about 25% of all men who see a doctor for urological problems have
   How Prostate Cancer
   Grows                                      symptoms of prostatitis.
   (https://www.pcf.org/about-
   prostate-cancer/what-is-
                                              Is Prostatitis, Cancer?
   prostate-cancer/how-it-
   grows/)                                    No. Prostatitis is a benign ailment. which. while not always curable, is almost always
                                              treatable with antibiotics. Occasionally, inflammation due to prostatitis can raise your PSA
   The PSA Test                               level (https://www.pcf.org/about-prostate-cancer/what-is-prostate-cancer/the-psa-
   (https://www.pcf.org/about-
                                              test/)(prostate-specific antigen). However, it does not lead to cancer.
   prostate-cancer/what-is-
   prostate-cancer/the-psa-
   test/)                                     Prostate cancer is believed to be due to a combination of factors including diet, lifestyle,
                                              genetics, and environmental exposures, There is, however, a question as to whe&et              the Free Prostate
   Should I Be Screened?
                                              continued inflammation of the prostate may lead to the eventual develop,Ga111te10ii!M:ient              Guide. Enter
   (https://www.pcf.org/about-
   prostate-cancer/what-is-                   cancer. and studies are being done to determine if reducing inflammation <01/0'l:ll'lf!mail          to get the pdf.
   prostate-cancer/the-psa-                   prostate cancer.
   test/should-i-be-
   screened/)



https://www.pcf.org/about-prostate-cancer/what-is-prostate-cancer/prostate-gland/prostatitis/                                                                                    1/4
                        Case 2:19-cv-01211-MC                        Document 2             Filed 08/05/19          Page 29 of 62
11/7/2018                                                        What is Prostatitis? What are the Symptoms? I PCF

   Prostate Exam
   (https://www.pcf.org/about-
   prostate-cancer/whaHs-
   prostate-cancer/prostate-
   exam/)

   Prostate Cancer
   Symptoms and Signs
   (https://www.pcf.org/about-
   prostate-cancer/what-is-
   prostate-cancer/prostate-
   cancer-symptoms-signs/)

   Prostate Cancer Survival
   Rates
   (https://www.pcf.org/about-
   prostate-cancer/what-is-
   prostate-cancer/prostate-
   cancer-survival-rates/)

   Prostate Cancer Causes
   (https://www.pcf.org/about-
   prostate-cancer/what-is-
   prostate-cancer/prostate-
   cancer-causes/}

   Prostate Cancer FAQs
   (https://www.pcf.org/faq_category/prostate-
   cancer-faqs/)




                                          Learn More


                                          How Prostate Cancer Grows
                                          (https://www.pd.org/about-prostate-cancer/what-is-prostate-cancer/how-it-
                                          grows/)

                                          The prostate {not prostrate} uses male hormones called androgens, such as
                                          testosterone and dihydrotestosterone (DHT), to trigger and maintain male sex
                                          characteristics and reproduction. Normally, ...




                                          Prostatitis: Misdiagnosed and Misunderstood
                                          (https://www.pcf.org/c/prostatitis-misdiagnosed-and-misunderstood/)
                                          Janet Farrar Worthington
                                                                                                                      Get the Free Prostate
                                          Every year, thousands of men are diagnosed with prostatitis. Some of thenCramer Patient Guide. Enter
                                          even have it. Most of them don't. Maybe you're one of those...           your email to get the pdf.
                                          !   PROSlAT!T!S (HTTPS://WWW.PCF.ORG/ARTICLE EXTERNAL_TAG/PROSTATITIS/)




https://www.pcf.org/about-prostate-cancer/what-is-prostate-cancer/prostate-gland/prostatitis/                                                    2/4
                        Case 2:19-cv-01211-MC                        Document 2             Filed 08/05/19              Page 30 of 62
11/7/2018                                                          What is Prostatilis? ,Yhat are the Symptoms? I PCF




                                                   f     'I
                                                   11!1 (mailto:?
                                                  subject=Prostatitis&body=https%3A%2F%2Fwww.pcf.org%2Fabout-
                                                  prostate-cancer%2Fwhat-is-prostate-cancer%2Fprostate-
                                                  gland%2Fprostatitis%2F)




                                                                                                81 cents of every dollar donated goes to our prostate cancer research 1




                                                                                                              DONATE
                                                                                                            (HTTPS://CUI
                                                         Join the fight against prostate cancer today.
                                                                                                            DF_ID=1561&i
                                                                                                                    )

                                    (https#www.pd.org)




     About Prostate Cancer (/about-prostate-cancer/)

      Patient Resources {https://www.pcf.org/patient-resources/)

      News (/news)

      Science & Impact {https://www.pcf.org/science-lmpact/)

      Take Action {https://www.pcf.org/take-action/)

      Contact Us (https://www.pcf.org/contact-us/)

      Careers (https://www.pcf.org/article_category/careers/)

      Blog {https://www.pcf.org/blogi)

      Press {https://www.pcf.org/science-impact/about-us/press/)

      Guides [/guide)
                                                                                                                            Get the Free Prostate
      Sitemap {https://www.pcf.org/sitemap/)
                                                                                                                         Cancer Patient Guide. Enter
      The Prostate Cancer Foundation is a' 501(c} {3) charitable organization.                                            your email to get the pdf.
      EIN #XX-XXXXXXX

      Follow Us                                                                                                                                               -Ju

      f {http://www.facebook.com/PCF.org)           - {https://twitter.com/PCFnews) '   a   (httpsi/www.youtube.com/user/prostatecancerfdn)
       @ (https://www.instagram.com/prostatecancerfoundation/)

https://www.pcf.org/about-prostate-cancer/what-is-prostate-cancer/prostate-gland/prostatitis/                                                                       3/4
                                     Case 2:19-cv-01211-MC       Document 2            Filed 08/05/19        Page 31 of 62
11/7/2018                                                      What is Prostatitis? What are the Symptoms? [ PCF

      Term• of me (/tenns-<Jf-use)
      Privacy PoUcy (/privacy-poUcy)
      ©   Prostate Cancer foundatlon, 2018




                                                                                                                 Get the Free Prostate
                                                                                                              Cancer Patient Guide. Enter
                                                                                                               your email to get the pdf.




https://www.pcf.org/about-prostate-cancer/what-is-prostate-cancer/prostate-gland/prostatitis/                                               4/4
                           Case 2:19-cv-01211-MC              Document 2         Filed 08/05/19       Page 32 of 62




artment of                              Patient Profile                                                                                       Pa
                                        Active Dates: 1/1/2010 - 6/26/2018                                                                    01



 atient                      Facility   Rx Org     Rx Exp     Doctor                 Drug                                            QtyDsp
_!!_                                    Date       Date

3777922 ORTIZ-RICO, JOSE     SRCI       11/18/09   06/16/10   SAZIE, ELIZABETH       -TWINRIX AfB *PROJECT" PFS 720/20 (PFS) !NJ          0
NJECT 1.M. NOW, IN 30 DAYS AND THEN IN 6 MONTHS (DISPENSED FROM STOCK)

3777922 ORTIZ-RICO, JOSE     SRCI       08/15/17   09/04/17 CjsHrnA, VICT00          SMZITMP os~ (GEN.SEPTRADS) 800/160MG TAB            28
                                                                                                                                                  ;
AKE 1 TABLET ORALLY TWICE DAILY FOR THREE WEEKS (14 DOSES TAKEN FROM STOCK)

3777922 ORTIZ-Rico, JOSE     sRcI       08115117   09104117 G1DA, v1cT00
AKE 1 CAPSULE ORALLY ONCE DAILY FOR THREE WEEKS f1 DOSES TAKEN FROM STOCK)
                                                                                     TAMSuLosIN•(GEN FLOMAXJ o.4MG CAP                   14   I
                                                                                                                                              !



                                                                                                                                f'

                                                                                                                                t
               Case 2:19-cv-01211-MC             Document 2           Filed 08/05/19     Page 33 of 62
                                         HEALTH SERVICES REQUEST

Name    ;y;',5C
              Q/\J\O'-C"
Housing Assignment c.,
                                   ()6:),7r5::i~C,,O
                                   J            JS
                                                                SID#
                                                                .
                                                                           l3777C(1.,,c_,
                                                                            '   Date   7 - 2-j- 20 I 7
     CIRCLE ONE .....LIMIT YOUR REQUEST FOR CARE TO YOUR MOST URGENT PROBLEM

                                                        Nose                                    Urinary
Acne                                    Allergies (hayfever)                Difficulty urinating / unable to urinate
Athlete's foot                          Bloody nose                         Painful urinat)on
Bite (animal or insect)                 Sinus infection                     Testicle problem .
Blister (oral / genital / other)
Boil                                             Throat/ Mouth                          Musculoskeletal
Burn (sunburn/ other)                   Mouth or lip sore                   Fracture
Corn I Callus / Warts                   Sore throat                         Joint pain
Dandruff                                                                    Pain
Dry skin                                           Dental                   Sprain/ strain
Ingrown toenail                         **PLEASE ADDRESS DENTAL             Swelling (where? __
Lesion ( bump /lump)                    PROBLEMS IN DETAIL ON A
Open wound                              REGULAR KYTE ..... CD214.                        Nervous System
Skin rash                                                           Dizziness
Wool allergy                                        Mental Health   Headaches (minor/ migraine)
                                         **PLEASE ADDRESS MENTAL    Numbness / tingling
                                         HEALTH CONCERNS IN DETAIL
Eye exam                                 ON A REGULAR KYTE TO                        Chest
Glasses (repair or reorder)              BOX232**                   Cough (describe below)
Infection                                                           Difficulty breathing
Stye (pimple on eyelid)                            Gastrointestinal
                                         Abdominal pain                               Medication
                                         Bloody stool               I haven't   received  my prescription
Drainage                                 Constipation               My    prescription is about to expire
Earache                                · Diarrhea                   My prescription isn't helping
Excessive wax / irrigation               Heart burn
Hearing problem                          Hemorrhoids                                      Other
                                         Nausea /vomiting           Discuss results of lab/x-rays/other
                                          Rectal pain               When is my provider appointment
                                         Weight loss                 I'd like an HIV test
                                                                    I'd like to attend blood pressure clinic

                                             HEART AND LUNGS:
         If you are experiencing chest pain or shortness of breath notify Health Services immediately.

My problem is not listed above. The problem is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Location of the problem _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
When did the problem start? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
What have you tried to make it better?_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

We have taken the following actions in response to your health service request:
      fllledication has been ordered. Report to refill line on        .Report to the medication line._ __
_ 7v_Yno•u will be scheduled to see the __Provider; ·          call nurse; __Clinic nurse QP.ceived
                                                           ----sick
__Your request has been forwarded to __Optometry; __Support Services; _ _Nur's!i1vranager
                                 _Mental Health; _County Health Nurse;                      AUG         O1
                                                                                                       2011
__See attached health education handout

Comments/Instructions: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _S_R_C_I_H_ea_lt_h_S_er_vi_ce_,_'_




                                   TI)                  a1eenevi1                            , /.
 Responder's Signature,_ __,r:___~..;;::::;;:::__,,~~-....:11::.ll:___ _ _ _ Date, _ _   -..,:J+/-\';.;;/_,_/L...L._
                                                                                                                 _ _ _ _ __
        Case 2:19-cv-01211-MC     Document 2        Filed 08/05/19   Page 34 of 62




               HEALTH SERVICES REQUEST
                           INMATE COMMUNICATION
           ;;1)/
        _)ROM:·

COMPLEX:   =t, i >0
UNIT&BUNK:      D  05 £,
                      p


NAME: ~:57'   Q MAC (Jrt,J,, - t\ LO
SID#:  \3777q?. 7-

                                                                ef,'
                                                     SICK CALL REQUEST NURSE




                                      (Fold Hsre)




                      PLACE THIS REQUEST IN THE
                         MEDICAL KYTE BOX.
                          (The white box with the red cross)




                                      +
                     Case 2:19-cv-01211-MC              Document 2       Filed 08/05/19    Page 35 of 62
                             NON-EMERGENCY HEALTH CARE REQUEST
09se.OM.oc c),-\.'\1 ?---\w                        ):37770cL                      z_,1100-13               q,z__7-2012
Name                                                State ID#                     Housing                  Date


Medications,                                Vaccines
0 I have not received my prescription       0   Hepatitis A/B                         Other Function
0 My prescription is about to expire        0   Flu                                   0 BP check
0 My prescription is not helping            D   Pneumonia                             0 Test result request
                                            0   Shingles                              0 Is my appointment still scheduled?
Glasses                                     0   HIV Test
0 Eye exam for glasses                      0   Hepatitis C Test                      J.I0ther issues - not sick:)       I
0 Repair                                                                    /             1/cc\oc r,~,cs<'-
Health Care request, issue, concern, or sickness:
                                                                      1.0cd\.-+



 0            -u os'




We have taken the following actions in response to your health service request:
                                                                                   \vl\L\i?     L,;0\:::-1~,
                                                                                    O\.r,t!A' il,,.<2._ e-\;\,'J
                                                                                                                     +cu.,\'\;i,l__
                                                                                                                             sc,?o-.\<...
                                                                                                                                    j v0    ,

~ou will be scheduled to see: OProvider            ?Nursing staff                                              ~~"'-/'-        L/    o<.J ·

 □ Your request has been forwarded to: OManager         O0ptometry OSupport Services O BHS
                                   OPharmacy Technician OSee attached health education handout
Additional C o m m e n t s : - - ~ ~ - - - ~ - - - - - - - - - - - - - - - - - - - - - - -
                               \\.,f,[,(;l-P, IJ\\O+rb '(N hr CQI\ Cl /:1::3 ·




 Responder's Signature:     Y, \J'::v~- '{Uvy                                     Date: _ _ _ _ _ _ _ _ _ _ _ __

                                                                                              SRCI H8a!th Senncp




                                                                                                     CD 1738 9/2016
           Case 2:19-cv-01211-MC   Document 2   Filed 08/05/19   Page 36 of 62



                OREGON DEPARTMENT OF CORRECTIONS
               NON-EMERGENCY HEALTH CARE REQUEST

                                   FROM:

INSTITUTION:
NAME:
SID NUMBER:
UNIT&BUNK:                           z-:r 1so-12
ADDRESS:


                                                           TO:

                                   NAME:                   V~c_\cr l5k\Ar,-. / ~\fc\\cP~
                                   TITLE:                  \-\:eo-,\\-hccu::e, Re<t,,Ps-t-
                                   ADDRESS:                1,ox. 'S\ 'b ·::,sg
                                                           tl e,c,.__ \ \-1;\ S::e C v--_ U.->s


                                      (Fold Here)
                                   Case 2:19-cv-01211-MC         Document 2   Filed 08/05/19       Page 37 of 62
                                           NON-EMERGENCY HEALTH CARE REQUEST
-:x;;;~-e QM,,cx_r Oc£t %: ~co                                  \3    7 7 7 q le      Z: I IS D · 6                     10~-z., W 18
Name                                                         State ID#                  Housing                      Date


Medications,                                         Vaccines
□ I have not received my prescription                □ Hepatitis A/B                           Other Function
□   My prescription is about to expire               □ Flu                                     □ BP check
□   My prescription is not helping                   □ Pneumonia                               □ Test result request
                                                     □   Shingles                              □ Is my appointment still scheduled?
Glasses                                              □   HIV Test
□ Eye exam for glasses                               □   Hepatitis C Test                      □ Other   issues - not sick:
□ Repair


Health Care request, issue, concern, or sickness:




We have taken the following actions in response to your health service request:

plvou will be scheduled to see:~rovider                      ONursing staff

0 Your request has been forwarded to: OManager                      O0ptometry OSupport Services O BHS
                                                         Technician OSee attached health education hando t
                                                                                         '




Responder's Signature:                   Ji-,~                                         Date:     fDµ/it


                                            ,,
          C,. - \'· e: · C'l
            ~• I   )   '\.,   4.    '
                                            "\
                                                 i
                                        . --· JI

                                                                                                             CD 1738 9/2016
           Case 2:19-cv-01211-MC   Document 2   Filed 08/05/19   Page 38 of 62



                OREGON DEPARTMENT OF CORRECTIONS
               NON-EMERGENCY HEALTH CARE REQUEST



INSTITUTION:
NAME:
SID NUMBER:
UNIT&BUNK:
ADDRESS:

                                      - ~____ ro.
                                   NAME:
                                   TITLE:
                                   ADDRESS:




- ~ - - - - - - - - - - -(Fold
                           - Here)
                               -~------------
                   Case 2:19-cv-01211-MC                  Document 2          Filed 08/05/19          Page 39 of 62
Cips Patient Drug Education                                                                                                          10/5/2018
Facility: SRCI - SNAKE RIVER CORR INST                                                                                                  Page 1
Patient: ORTIZ-RICO, JOSE, OMAR
                                      Drug: TAMSULOSIN-' HCL {GEN FLOMAX} 0.4MG CAP




 GENERIC NAME: Tamsulosin (tam SOO loe sin)


 COMMON USES: In men, it is used to treat the signs of an enlarged prostate. It may be given to you for other reasons. Talk.with the
 doctor.


 BEFORE USING THIS MEDICINE: WHAT DO I NEED TO TELL MY DOCTOR BEFORE I TAKE THIS DRUG? TELL YOUR
 DOCTOR: If you have an allergy to tamsulosin or any other part of this drug. TELL YOUR DOCTOR: If you are allergic to any drugs
 like this one, any other drugs, foods, or other substances. Tell your doctor about the allergy and what signs you had, like rash; hives;
 itching; shortness of breath; wheezing; cough; swelling of face, lips, tongue, or throat; or any other signs. TELL YOUR DOCTOR: If
 you take any drugs (prescription or OTC, natural products, vitamins) that must not be taken with this drug, like certain drugs that are
 used for HIV, infections, or depression. There are many drugs that must not be taken with this drug. Your doctor or pharmacist can tell
 you if you are taking a drug that must not be taken with this drug. TELL YOUR DOCTOR: If you are taking or will be taking another
 drug like this one. This is not a list of all drugs or health problems that interact with this drug. Tell your doctor and pharmacist about all
 of your drugs (prescription or OTC, natural products, vitamins) and health problems. You must check to make sure that it is safe for
 you to take this drug with all of your drugs and health problems. Do not start, stop, or change the dose of any drug without checking
 with your doctor.                                                                                                              ·


 HOW TO USE THIS MEDICINE: HOW IS THIS DRUG BEST TAKEN? Use this drug as ordered by your doctor. Read all information
 given to you. Follow all instructions closely. Take 30 minutes after the same meal every day. Swallow whole. Do not chew, break, or
 crush. Do not open the capsules. Drink lots of noncaffeine liquids unless told to drink less liquid by your doctor. HOW DO I STORE
 AND/OR THROW OUT THIS DRUG? Store at room temperature. Store in a dry place. Do not store in a bathroom. Keep all drugs in a
 safe place. Keep all drugs out of the reach of children and pets. Throw away unused or expired drugs. Do not flush down a toilet or
 pour down a drain unless you are told to do so. Check with your pharmacist if you have questions about the best way to throw out
 drugs. There may be drug take-back programs in your area. WHAT DO I DO IF I MISS A DOSE? Take a missed dose as soon as you
 think about it. If it is close to the time for your next dose, skip the missed dose and go back to your normal Ume. Do not take 2 doses
 at the same time or extra doses. If you miss taking this drug for a few days in a row, call your doctor before you start taking it again.


 CAUTIONS: Tell all of your health care providers that you take this drug. This includes your doctors, nurses, pharmacists, and
 dentists. Avoid driving and doing other tasks or actions that call for you to be alert until you see how this drug affects you. To lower the
 chance of feeling dizzy or passing out, rise slowly if you have been sitting or lying down. Be careful going up and down stairs. If you
 are having cataract surgery or other eye procedure, talk with your doctor. Have your blood pressure checked often. Talk with your
 doctor. If taking for an enlarged prostate, have a rectal exam (to check prostate gland) and blood work (PSA test) as you have been
 told by the doctor. Talk with your doctor before you drink alcohol. Be careful in hot weather or while being active. Drink lots of fluids to
 stop fluid loss. This _drug is not approved for use in women. If you are a woman using this drug, talk with your doctor if you are
 pregnant, plan on getting pregnant, or are breast-feeding. Children: This drug is not approved for use in children. However, the doctor
 may decide the benefits of taking this drug outweigh the risks. If your child has been given this drug, ask the doctor for information
 about the benefits and risks. Talk with the doctor if you have questions about giving this drug to your child.


 POSSIBLE SIDE EFFECTS: WHAT ARE SOME SIDE EFFECTS THAT I NEED TO CALL MY DOCTOR ABOUT RIGHT AWAY?
 WARNING/CAUTION: Even though it may be rare, some people may have very bad and sometimes deadly side effects when taking a
 drug. Tell your doctor or get medical help right away if you have any of the following signs or symptoms that may be related to a very
 bad side effect: Signs of an allergic reaction, like rash; hives; itching; red, swollen, blistered, or peeling skin with or without fever;
 wheezing; tightness in the chest or throat; trouble breathing, swallowing, or talking; unusual hoarseness; or swelling of the mouth,
 face, lips, tongue, or throat. Very bad dizziness or passing out. Fever or chills. Sore throat. Call your doctor right away if you have a
 painful erection (hard penis) or an erection that lasts for longer than 4 hours. This may happen even when you are not having sex. If
 this is not treated right away, it may lead to lasting sex problems and you may not be able to have sex. WHAT ARE SOME OTHER
 SIDE EFFECTS OF THIS DRUG? All drugs may cause side effects. However, many people have no side effects or only have minor
 side effects. Call your doctor or get medical help if any of these side effects or any other side effects bother you or do not go away:
 Headache. Back pain. Loose stools (diarrhea). Dizziness. Runny nose. Throat irritation. Feeling tired or weak. Orgasm with less or no
 semen. These are not all of the side effects that may occur. If you have questions about side effects, call your doctor. Call your doctor
 for medical advice about side effects. You may report side effects to the FDA at 1-800-FDA-1088. You may also report side effects at
 http://www.fda.gov/medwatch.
                   Case 2:19-cv-01211-MC               Document 2          Filed 08/05/19         Page 40 of 62
OVERDOSE: If you think there has been an overdose, call your pdison con\rol center or get medical care right away, Be ready to tell
or show what was taken, how much, and when it happened.


ADDITIONAL INFORMATION: If your symptoms or health problems do not get better or if they become worse, call your doctor. Do
not share your drugs with others and do not take anyone else's drugs. Keep a list of all your drugs (prescription, natural products,
vitamins, OTC) with you. Give this list to your doctor. Talk with the doctor before starting any new drug, including prescription or OTC,
natural products, or vitamins. Some drugs may have another patient information leaflet. Check with your pharmacist. If you have any
questions about this drug, please talk with your doctor, nurse, pharmacist, or other health care provider.




Database Edition 2018.1.008 - Expires November 2018

Copyright 2018 CDI, LLC. All rights reserved.

All rights reserved.
                    Case 2:19-cv-01211-MC                 Document 2           Filed 08/05/19          Page 41 of 62

Cips Patient Drug Education                                                                                                          10/5/2018
Facility: SRCI - SNAKE RIVER CORR INST                                                                                                  Page 1
Patient: ORTIZ-RICO, JOSE, OMAR
                                    Drug: SMZ/TMP DSA- (GEN. SEPTRA DS) 800/160MG TAB




 GENERIC NAME: Sulfamethoxazole and Trimethoprim Tablets (sulfa meth OKS a zole & trye METH oh prim)



 COMMON USES: It is used to treat or prevent bacterial infections.


 BEFORE USING THIS MEDICINE: WHAT DO I NEED TO TELL MY DOCTOR BEFORE I TAKE THIS DRUG? For all patients taking
 this drug: TELL YOUR DOCTOR: If you have an allergy to sulfamethoxazole, trimethoprim, or any other part of this drug. TELL YOUR
 DOCTOR: If you are allergic to any drugs like this one, any other drugs, foods, or other substances. Tell your doctor about the allergy
 and what signs you had, like rash; hives; itching; shortness of breath; wheezing; cough; swelling of face, lips, tongue, or throat; or any
 other signs. TELL YOUR DOCTOR: If you have anemia caused by a lack of folic acid. TELL YOUR DOCTOR: If you have any of these
 health problems: Kidney disease or liver disease. TELL YOUR DOCTOR: If you have any of these health problems: Asthma,
 porphyria, thyroid disease, not enough folate in the body, poor absorption, or poor nutrition. TELL YOUR DOCTOR: If you have been
 drinking alcohol for a long time or are taking a drug for seizures. TELL YOUR DOCTOR: If you have ever had a low platelet count
 when using trimethoprim or a sulfa (sulfonamide) drug. TELL YOUR DOCTOR: If you are taking any of these drugs: Amantadine,
 cyclosporine, dofetilide, indomethacin, leucovorin, methotrexate, or pyrimethamine. TELL YOUR DOCTOR: If you are taking or have
 recently taken any of these drugs: Benazepril, captopril, enalapril, fosinopril, lisinopril, moexipril, perindopril, quinapril, ramipril, or
 trandolapril. TELL YOUR DOCTOR: If you are taking a water pill. TELL YOUR DOCTOR: If you are breast-feeding or plan to
 breast-feed. Children: TELL YOUR DOCTOR: If your child is younger than 2 months of age. Do not give this drug to an infant younger
 than 2 months of age. This is not a list of all drugs or health problems that interact with this drug. Tell your doctor and pharmacist
 about all of your drugs (prescription or OTC, natural products, vitamins) and health problems. You must check to make sure that it is
 safe for you to take this drug with all of your drugs and health problems. Do not start, stop, or change the dose of any drug without
 checking with your doctor.


 HOW TO USE THIS MEDICINE: HOW IS THIS DRUG BEST TAKEN? Use this drug as ordered by your doctor. Read all information
 given to you. Follow all instructions closely. Drink lots of noncaffeine liquids unless told to drink less liquid by your doctor. Take with or
 without food. Take with food if it causes an upset stomach. Take with a full glass of water. Take this drug at the same time of day. To
 gain the most benefit, do not miss doses. Keep taking this drug as you have been told by your doctor or other health care provider,
 even if you feel well. HOW DO I STORE AND/OR THROW OUT THIS DRUG? Store at room temperature. Store in a dry place. Do not
 store in a bathroom. Protect from light. Keep all drugs in a safe place. Keep all drugs out of the reach of children and pets. Throw
 away unused or expired drugs. Do not flush down a toilet or pour down a drain unless you are told to do so. Check with your
 pharmacist if you have questions about the best way to throw out drugs. There may be drug take-back programs in your area. WHAT
 DO I DO IF I MISS A DOSE? Take a missed dose as soon as you think about it. If it is close to the time for your next dose, skip the
 missed dose and go back to your normal time. Do not take 2 doses at the same time or extra doses.


 CAUTIONS: Tell all of your health care providers that you take this drug. This includes your doctors, nurses, pharmacists, and
 dentists. Have blood work checked as you have been told by the doctor. Talk with the doctor. Have your urine checked as you have
 been told by your doctor. This drug may affect certain lab tests. Tell all of your health care providers and lab workers that you take this
 drug. Do not use longer than you have been told. A second infection may happen. Be careful if you have G6PD deficiency. Anemia
 may happen. If you have high blood sugar (diabetes), you will need to watch your blood sugar closely. Talk with your doctor before
 you drink alcohol. This drug may make you sunburn more easily. Use care if you will be in the sun. Tell your doctor if you sunburn
 easily while taking this drug. This drug may affect how much of some other drugs are in your body. If you are taking other drugs, talk
 with your doctor. You may need to have your blood work checked more closely while taking this drug with your other drugs. Rarely,
 very bad effects have happened with sulfa drugs. Sometimes, these have been deadly. These effects have included liver problems,
 blood problems, and very bad skin reactions (Stevens-Johnson syndrome/toxic epidermal necrolysis). Call your doctor right away if
 you have a rash; red, swollen, blistered, or peeling skin; red or irritated eyes; sores in your mouth, throat, nose, or eyes; fever, chills,
 or sore throat; cough that is new or worse; feeling very tired or weak; any bruising or bleeding; or signs of liver problems like dark
 urine, feeling tired, not hungry, upset stomach or stomach pain, light-colored stools, throwing up, or yellow skin or eyes. This drug may
 raise the chance of a very bad brain problem called aseptic meningitis. Call your doctor right away if you have a headache, fever,
 chills, very upset stomach or throwing up, stiff neck, rash, bright lights bother your eyes, feeling sleepy, or feeling confused. If you are
 65 or older, use this drug with care. You could have more side effects. This drug may cause harm to the unborn baby if you take it
 while you are pregnant. If you are pregnant or you get pregnant while taking this drug, call your doctor right away.
                       Case 2:19-cv-01211-MC            Document 2          Filed 08/05/19         Page 42 of 62
POSSIBLE SIDE EFFECTS: WHAT ARE SOME SIDE !=FFECTS' THAT I NEED TO CALL MY DOCTOR ABOUT RIGHT AWAY?
WARNING/CAUTION: Even though it may be rare, some people may have very bad and sometimes deadly side effects when taking a
drug. Tell your doctor or get medical help right away if you have any of the following signs or symptoms that may be related to a very
bad side effect: Signs of an allergic reaction, like rash; hives; itching; red, swollen, blistered, or peeling skin with or without fever;
wheezing; tightness in the chest or throat; trouble breathing, swallowing, or talking; unusual hoarseness; or swelling of the mouth,
face, lips, tongue, or throat. Signs of a high potassium level like a heartbeat that does not feel normal; change in thinking clearly and
with logic; feeling weak, lightheaded, or dizzy; feel like passing out; numbness or tingling; or shortness of breath. Signs of low blood
sugar like dizziness, headache, feeling sleepy, feeling weak, shaking, a fast heartbeat, confusion, hunger, or sweating. Signs of
kidney problems like unable to pass urine, change in how much urine is passed, blood in the urine, or a big weight gain. Signs of low
sodium levels like headache, trouble focusing, memory problems, feeling confused, weakness, seizures, or change in balance.
Muscle or joint pain. Purple patches on the skin or mouth. Shortness of breath. Hallucinations (seeing or hearing things that are not
there). Mood changes. It is common to have diarrhea when taking this drug. Rarely, a very bad form of diarrhea called. Clostridium
difficile (C diff)-associated diarrhea (CDAD) may occur. Sometimes, this has led to a deadly bowel problem (colitis). CDAD may
happen while you are taking this drug or within a few months after you stop taking it. Call your doctor right away if you have stomach
pain or cramps, very loose or watery stools, or bloody stools. Do not try to treat loose stools without first checking with your doctor.
WHAT ARE SOME OTHER SIDE EFFECTS OF THIS DRUG? All drugs may cause side effects. However, many people have no side
effects or only have minor side effects. Call your doctor or get medical help if any of these side effects or any other side effects bother
you or do not go away: Upset stomach or throwing up. Loose stools (diarrhea). Not hungry. These are not all of the side effects that
may occur. If you have questions about side effects, call your doctor. Call your doctor for medical advice about side effects. You may.
report side effects to the FDA at 1-800-FDA-1088. You may also report side effects at http://www.fda.gov/medwatch.


OVERDOSE: If you think there has been an overddse, call your poison control center or get medical care right away. Be ready to tell
or show what was taken, how much, and when it happened.


ADDITIONAL INFORMATION: If your symptoms or health problems do not get better or if they become worse, call your doctor. Do
not share your drugs with others and do not take anyone else's drugs. Keep a list of all your drugs (prescription, natural products,
vitamins, OTC) with you. Give this list to your doctor. Talk with the doctor before starting any new drug, including prescription or OTC,
natural products, or vitamins. Some drugs may have another patient information leaflet. Check with your pharmacist. If you have any
questions about this drug, please talk with your doctor, nurse, pharmacist, or other health care provider.




Database Edition 2018.1.008 - Expires November 2018

Copyright 2018 CDI, LLC. All rights reserved.

All rights reserved.
                Case 2:19-cv-01211-MC                 Document 2             Filed 08/05/19   Page 43 of 62

                                                               '
                                                           '

                         OREGON DEPARTMENT OF CORRECTIONS
                                INMA'J'~ COMMUNICATION FORM


  INSTITUTION"; •.
  INMATE NAME:
  SID#:     ,.
  UNIT/BUtK:
  ADDRESS';                    777      s-6.vd:n/\             I   UVl.'to--( \ 0



                                                                    NAME:
                                                                    TITLE:
                                                                    ADDRESS:




  - - - - - - - - - - - - - - - - - - -(Fold
                                         - -Here)
                                             --------------------



P~y.s,c..,°:-r-- ~55\5\-CAf'--i.: A                   recsO{\               sec\:-~-t~e6 t'o
~\    c,. l\Ae ~ U)~ 5           e. cv , (E 5          v 5 v IA.\ j         _ ,}. NJ-.. e( +~ f
{)~   0~   \ \ l-€.,\f\_'5   e&- rV\_   yfI(.,--.. CA-(\             .
                  Case 2:19-cv-01211-MC              Document 2         Filed 08/05/19   Page 44 of 62

                            OREGON DEPARTMENT dF CORRECTIONS
                                   INMATE COMMUNICATION FORM

TO:    S: J'v\s. DeP\1\ Jt                            Date: i\J'Dv \\\-"', 20\S
State your issue in detail: \.l )tt\i,\ -:\:\1\e. (\ e.¢ :t:e LU \ u ee,,ks l ~.¼
                                              l\


Fr:f> b)(lJo\ e A:-\,'-o,::t Y Ii-'\ 3 o \ "':3 "to "\\ G\._v e,, 0'--c to,\ \_~au-\:




                                                                                 SID#           Housing Unit

                                                                                                 z.r/so-'




                          NOV 14 2018'
                 ~ 0 1·" 'so3· 1t,.
                 •Ji\ J] l 1G·
                                    (eq;,•··~•-
                                 1!J !~,...,,_.
Date Received: _ _ __ _ , _ _ _ _ Referred To*:

Date Answered: __._l...:./--1-1-cf-'-1-L){"-----·__ Signature of Staff Member:
'If forwarded, please not fy the nmate
                                                                                                         CD 214 (12/04)
              Case 2:19-cv-01211-MC                      Document 2                 Filed 08/05/19       Page 45 of 62




         <
         0                           ~              $
                                                          ~IC:
                                                          '-
                                                                   iil
                                                                   0         ~i]             $.
        /,/                          0             d       j       c£                        0
                                                    (I
        ~                           3                            J
~s
--(-     ()
                .
                                 <;;CC=


                                 ---;;:w
                                    _]
                                                  cJ.
                                                  -1 11
                                                     Id ,_
                                                                 1-
                                                                                         j
                                                                                         ~                       w >< t-1 \ -
    c   _j                                            sJ 1                                   J
  (j)
                                 "i               "i ,-i-, .;z'.
                                                                         ...'.-rj
                                                                             <::I
                                                                                        ..!.rj
0                                2
                                                  - ~" :z
                                                  -5
                                                                                        ~
                                                                                          c,J


          .




                                     ~                         ~             ~
                                     0             ::i       a
                                                             0
                                                                             0            ~
                                                   0
                                                                         j               j
                                 J                J        r/_




                                                                         ., -i
                                                                                                               111 2 J- Q:'.' <( Z. 01J.1

                                  -::d.j
                                     ~
                                                  1-      -,-
                                                             ,$
                                                             ._)
                                                                         ---1,J
                                                                             -            ~
                                 ~

                                 <
                                    d
                                     -
                                                  :1      1              -.5
                                  ~                       -:5.           ~,
                                                                                        ~
                                                                                                                  1-
                                                                                                                    fl ~
                                                                                                                  :-to
                                                                                                                   '6 Q
                                                                                                                   J  c✓-

                       1'{
                       (
                       ~
                       -
                         ~
                           1-

                                  117
                                    I_.
                                      (.
                                           I..,




                H ~ _j, C~-
                        \, i..
                0
                C:I.
                       -1- {         \l,   <
                           ~
                                     ':)   "'.,
                Cl;    C        l J:;b

                                                                                                     '
           Case 2:19-cv-01211-MC           Document 2       Filed 08/05/19     Page 46 of 62


Jose Omar Ortiz Rico                                                                       April 10th 20 I 9

                                 Prisoners Self-Help Litigation Manual
                                 (By John Boston, Daniel E. Manville)

       If prison employees tell you an issue is not grievable but you think it is, request that they
       process your grievance anyway so you will have a record of it. (And if there is a way to appeal
       or grieve a decision that something isn't grievable, do it !)

       If prison employees tell you something will be taken care of and you don't need to file a
       grievance, exhaust anyway if you think there is any chance you may wish to file suit.

       One requirement of the PLRA (Prison Litigation Reform Act) is that you must exhaust any
       available administrative remedies at the prison or jail before you sue, even if you think you are
       in imminent danger. Lawsuit's dismissed and barring prisoner's from recovering compensatory
       damages for "mental or emotional injury" unless they also suffered Physical Injury.

       Compensatory are usually "joint and several". That means you are awarded a single sum of
       money for a single injury regardless of how many defendants are involved, and you can try to
       collect the judgment against any of the defen(iants who are held liable. However, compensatory
       damages may be assessed separately against different defendants if the evidence shows that they
       were responsible for different injuries. (Watt v. Laurent. 774 F.2d 168, 129-81 (7 th Cir. 1985)

   ■   Mathie v. Fries, 935 F. Supp 1284, 1307( E.D.N.Y. 1996) (awarding punitive damages of
       $500,000 to inmate who was sexually assaulted by staff), affd, 121 F.3d 808 (2d Cir. i997).

   ■   Blackburn v. Snow, 771 F.2d 556, 572-73 (I st Cir. 1985) ($177,040 for improper strip search of
       visitor upheld based on substantial record of psychological injury)

   ■   Consolo v. George, 58 F.3d 791,795 (1 st Cir. 1995) ($90,000 for denial of medical care to
       arrestee who had sustained a fractured pelvis)

   ■   Riley v. Olk-Long, 282 F.3d 592,594 ( 8th Cir. 2002) (noting $15,000 compensatory and
       $30,000 in punitive damages for course of sexual abuse)


       Found Negligent and committed Malpractice, failing to perform appropriate diagnostic tests,
       delaying examination and treatment, etc. Where performing,a_rnedical-procedliftfagainst a
       patients will may bean ass~l!lt and/or battery.


   ■   Tomcik v. Ohio Dept of Rehabilitation and Correction, 62 Ohio Misc.2d 324, 598 N.E.2d 900,
       903-04 (Ohio Ct.Cl 1991)


       Negligence and Malpractice, where Non-physicians performing medical services---- nurses,
       physicians assistants, technicians,_ etc.---- may be found liable for malpractice or negligence if
                                                                                          (Page I of2)
            Case 2:19-cv-01211-MC         Document 2       Filed 08/05/19     Page 47 of 62


Jose Omar Ortiz Rico                                                                      April 10th 2019

       they fail to have and to use the knowledge, skill, and care expected of their professions.


   ■   Toombs v. Bell, 915 F.2d 345, 348-49 (8"' Cir. 1991) (medical technician found negligent)


   ■   Nelson v. Prison Health Services, 991 F. Supp. 1425, 1466 (N.D. Fla. 1997) (nurses who did not
       respond to complaint of chest pain could be found liable for malpractice)


       -Aswith other Eight Aniendment claims, the deliberate indifference standard reguires·a:p1antiff
        to show that the defendants had actual knowledge ofan objectively crueh;onditkim(mcm'eaicaj•
       .cases, a serious medicaLm:ed}"and did not respond reasonably lo the..risk. Thus --- bizarre as it
        sounds --- a docto{wlio did not treat you properly because she didn't realize how sick you were,
        or what your problem was, may not be deliberately indifference because she failed to figure it
        out, and therefore didn't have actual knowledge of the risk. Your only claim in a case like that
        may be for medical malpractice, since a Misdiagnosis or Non-Diagnosis resulting from failure
        to exercise ordinary knowledge, skill and care does constitute malpractice.


   ■   Coppage v. Mann, 906 F. Supp. 1025, 1040, 1049 (E.D.Va. 1995) (holding doctor could not be
       deliberately indifferent to a condition he misdiagnosed, but could be liable for malpractice if he
       should have known what the problem was)




                                                                                          (Page 2 of2)
            Case 2:19-cv-01211-MC          Document 2       Filed 08/05/19     Page 48 of 62



 Jose Omar Ortiz Rico                                                                       April 1O' h 2019

                                  Emotional, Mental and Physical Injury
                                          (Pain and Suffering)


         The quality or state of disagreeing or being at variance called discrepancy between staff and
  inmates is hidden. For some reason, the Medical Department, at Snake River Correctional Institution
 has failed due to very poor work ethics and wrongdoing that is contagious and contaminating (whether
 they're in denial, acting intentionally or knowing/unknowingly), to the Grievance Department,
  Shipping and Receiving Department, Transportation Department, Business Office, and the employees
 unknown involved with upper management and team. I have two inmates in mind, who where in their
 mid 50's with harsh and terrible health conditions, where they have collapsed and died before my eyes.
         I have sent a survey letter to the National Commission on Correctional Health Care (October
    th
  15 2018) stating reason's of neglect and wrongdoing, and the continuous amount of bleeding occurring
 very unusually from my body parts. The neglect and wrongdoing has been causing me to be at a mental
 state where I'm having difficulty reading and being specific when told to. Again, where I'm finding
 difficulty responding to a conversation through communication forms, outgoing mail and in person.
 Making this difficult staying with the same topic and subject. Though, from the original grievance, it's
 written #3 Physical injury: I felt pain through my body, feeling lack of strength, feeling physical stroke.
 Producing Bleeding from mouth and genital area, also vomiting blood.
         Date of Loss for damages to my body from a scale 1-10, is a 10. I Jose Omar, have filed a
 grievance and appeals, resubmitting all and any available forms, WHERE THE DISTRIBUTION OF
 THE WHITE (original grievance form) YELLOW (grievance file copy) PINK (inmate receipt after
 processed) GOLDENRON ( inmate copy) have all been sent back causing a rising rhythm; rhythm with
 stress occurring regularly where on November 7th 2018, bleeding from the rectum has occurred, when
 I've never bled from the rectum. After taking note, I was being given the run around by the grievance
 department team and told that I cannot appeal a denied grievance which was quiet offensive and felt
discriminated. During this time I've tried submitting medical request due to my medical conditions and
received a response that I'd be placed on scheduled date and time to find out that I was not placed on an
appointment, leaving my condition to no care.
         This be the most difficult letter up to date I've ever wrote. The mental, emotional, physical
injuries is quite high where I've requested to be seen by a psychologist and mental health only to be
denied and to be more specific. At this point I could only do my best and advice you with the pain that
sounds infamously meme-phis: Difficulty breathing, discoloration, bleeding from the penis area
constantly through a 24 hour period, extreme numbness, coldness, chills, memory loss, humiliation,
headaches, dizziness, fevers, joint pain, neck pain, ear pain, muscle pain, lips cracking, loss of
physical strength, loss of taste when eating, rash, sore throat, peeling of the skin, difficulty
communicating, unresponsiveness, bone pain, blurry vision, eye pain, collapsing on the floor, ears
ringing and difficulty hearing. I feel pain when I walk, jump, sit and when I'm laying on my mattress. I
felt and noticed something close to a few heart attacks and mind strokes that left me without strength.
Rising trauma, stress, feeling somewhat hopeless and lack of sleep to an excess amount of sleep, etc.
         Before I was prescribed antibiotics, I was only able to sleep for about 4 hours every night to use
the bathroom due to the amounts of blood exiting through my urinary track. Because I was loosing my
taste buds, I was unable to concentrate to drink water and ended up drinking about ten tablespoons of
coffee daily to clean my urinary track and to find strength to request medical attention. Drinking more
than five cups of coffee daily was not recommended but that was the only way I could think to

                                                                                           (Page 1 of 3)
          Case 2:19-cv-01211-MC          Document 2      Filed 08/05/19     Page 49 of 62



Jose Omar Ortiz Rico

appropriately seek medical attention and this for me was very psychological and painful and up to date
with pain and injury through-out my body with a high amount of difficulty mentally emotionally with
constant ache and pain that sounds like permanent suffering. Being said, there are many more incidents
and assaults that occurred and are occurring during my state of condition, some of that I could recall
and some that I prefer not and can't, only of course because of this one occurrence.
        I have recently been added to work as an evening orderly, and being one of the easiest jobs, I
feel pain and ache in and through-out body and mind. March 5th 2019 I received a certificate from
Aspire for better health. This was an eight week program though, I felt pain sitting down and was
collapsing to the floor when I was trying to stand, where I had to hold on to the table when and where I
am seeing signs of being very unresponsiveness.

      Furthermore, allow me to present you the verses and phrases I've wrote to help with my
emotions, and the physical/mental pain:

   ►   God's grace and love fall upon
   ► Dreaming more than one heaven when there's really much more to share; before the next shade
        and before the next chapter.
  ·►    Believing to accept miracles, hoping for you, more than I deserve.
   ►    Should; know. Completely? Candle-lit style just as light meant to blossom. I'm here, you're
       there. Will you ever be here when I'm there.
   ►   Just wasn't suppose to be this way. It wasn't meant for you and me. Pulling through to where I'm
       from. When getting by has me seeing star's. The condition that sling's. An uncovered remedy.
       To accept. The forgiving living and loving miracle.
   ►   The lesson from this poem; fifteen word's.
   ►   Born any more pure does seem to this day.
   ►   Whether it's pain, disbelief, doubt, than just believe.
   ►   With respect and love, I'll continue within to endure.
   ►   Forever Jesus Christ
   ►   The world you created I was born, born again I was, and am.
   ►   Giving more than I alone know or understand.
   ►   Just remember that God is our strength and it is He who gives us Power to become children of
       God.
   ►   I have a heart too.
   ►   Your heart should be complete.
   ►   Who can capture what only you know and feel? God knowing I understand.
   ►   Wishing you the best without a desire for you to cherish me, no-other than the Man above.
   ►   Say, whatever makes you assume, you can't trust me, than I apologize.
   ►   I want you to be secure. Your heart and being, forever be symmetrical.
   ►   Better yet, I'm fallen, filled and I fell.
   ►   The heart gets what the heart wants.
   ►   Neither should your heart ache in a way of being lost, alone, sad, and for words.
   ►   I question myself, without question.
   ►   You are blessed.

                                                                                        (Page 2 of3)
          Case 2:19-cv-01211-MC          Document 2      Filed 08/05/19     Page 50 of 62



Jose Omar Ortiz Rico                                                                      April 1O'" 2019

   ► The heart can take a painful experience. Bad enough it hurts.
   ► Patient withjoy.
   ►    I'm re-directed because I desire.
   ►    When you accept love, you accept everything. Not just generously. More considerate.
   ►    How far can word's go? Which direction would be the question. What manner ofno risks, ofno
        worries, and of negative thought's being out? I don't have the power, just the part.
   ►    So heaven's eatih.
   ►    Morning's are a blessing. Should there be a reason before sunrise the possibility and of? I awake
        of an expectation, knowing a little better, not necessarily of.
   ►    He's a genius or is it Love. Seven day's last week. Seven day's coming. Seven more day's to
       come. Seven. Seven. Seven.
   ►   A just is this. The impression I give or the impression you see. Seem may not, like anything.
       And, just like everyone else. Because that's maybe like everyone else. Just being me. And you
       being you.
   ►   Similar to a lost sheep, without doubt.
   ►   Finding the focus point.
   ►   To obey, I must be taught. So just the part. The pat1 where I belong. Where I am home.
   ►   Any spot has hope.
  ►    Looking far and away. Close and near, to simply say.
  ►    You have surprised me.
  ►    Apparent hint to plain sight and thin air.
  ►    Any slight misunderstanding be my imperfection.
  ►    Something extra-ordinary from a certain poem that makes complete; complected.
  ►    What's not meant to be?
  ►    See through-out; flowing river. Something? To share, being given without a worry, where it's
       from, where it's going. Only knowing; meant for you.
  ►    This was and is an experience.
  ►    Meaningful finding a formal way.
  ►    To notice or not. Detailing the station to find the rhythm. Detail-ed, hooked, meant to epic.
       Detail; detail? With or without; reason.
  ►    Going went somewhere.
  ►    There's great worth to you and I with this format.
  ►    Thinking is a start, when I start think, and back to where.
  ►    My best only makes exquisite of what's to be seen.
  ►    Minute's from sunrise where there is no tum. Just growing music.
  ►    Any chance wait's almost patient.
  ►    Essentials for everyday living picks at an expense.
                          Case 2:19-cv-01211-MC                                           Document 2                        Filed 08/05/19                         Page 51 of 62



/                                                            •
                                                       HEALTH SERVICES INFORMATION DISCLOSURE

    Information obtained within the patient/provider relallonshlp, as well as lnformatlo.; contained In a
    patient's health care record Is confidential and may not be released except as provided by state
    and federal statute, or by order of Oregon or Federal Court. Information given to Health Services
    mecllcal and mental health providers Is confidential and not shared with anyone outside og Health
    Services without wrlllen consent with the followlng e,cceptlons:

                  Non-Health services staff may be given the patient's name, services recommended or
                  provided, provider's name, dates of treatment, and a brief comment about extent of
                  participation. Treatment providers may also make recommendations to non-Health
                  Services staff about ways to help patients with medical or mental health problems
                  without giving details of diagnosis or medication prescribed.

                   Non-Health services staff may be given some health Information (e.g. diagnosis, symptoms of
                   decompensation, risk factors, etc.) If:
                      • they are currently acting Within the official scope of their duties to develop or evaluate
                         treatment strategies and plans;
                      • they are Involved In developing correctional plans, medical treatment plans, risk or
                         behavior management plans or suicide and crisis prevention plans as members (e.g.
                         designated correctional counselors, mental health housing officers, etc.) 1:)f a
                         multidisciplinary team, treatment team, committee, or other official;
                       • they are Involved in release planning; or
                       • disclosure Is necessary for the safety and security of the Institution.
    Some Information 011:Jtalned In a provider-patient relationship Is not confidential and wl!I be
    reported to non-l-llealth Services staff and/or other agency personnel as needed even without
    wrltlen consent of the patient. According lo State end Federal laws, this Includes lmowledge of:
                 danger to self or others; ·
              • abuse of a child under 1B years of age, abuse of an adult 65 years of age or older, or
                 abuse of Individuals who meet the legal requirement of developmentally disabled or
                 mentally Ill, and a specified victim can ba Identified;
              • staff physical or se,cual abuse of Inmates;
                 escape plans or attempts;
                 seicual abuse of or by another Inmate.

    Conflcllentlallty will not apply to Information when It poses an Immediate threat to the health and
    safety of self, other Inmates, staff, or to the communlly. Reports will be llmlted to what Is
    necessary to maintain safety and stay within legal parameters.                        ,
    i?iirlii!Fi&' J§l&liiiG!Hi ii il'ii'ilftliitetl'd'l'iiiil'Piilff tM&iiM iZiii ii fl 11 I lifibM@JH@liilmhliMiWVtii/!iiB1hiN@lifi9dhiP!Oi!tlWiliiliUNitHi@@ifitiliblidiii dll'!!iflt!Miiihii"fimttW1Mfil\\ lilt

    My signature below indicates i understand the confidentiality policy and practices used by HS
    treatment providers.

    Inmate Comments:



    Inmate Slgnature.J--.-                             (ttJ:X?.0 I fJ&                                                                            Datect'l15                /r v ·
                                                   /                                                                                                  ~
                                                                                                                             Inmate Name:
                                                                                                                             SID#:
                                                                                                                                              0 (i            \ ?)
                       Case 2:19-cv-01211-MC   Document 2      Filed 08/05/19         Page 52 of 62




                                                                                                         -, .. _-._~,..-----,---




                                                           Received from:

                                                       a. Dates of any TB Treatment
                                                   c. Chem profile date if PPD positive




                                                                                          -
                                                                                                                    -.-

9. Clear for Food Services                                                                                         .--
11. Chart present
N~rse's Signature




                                                                                 ORTIZ-RICO OMAR
                                                                                 13777922 '
                                                                                 03/22/1987


                                                                                                      CD 495H (12-07)
                     Case 2:19-cv-01211-MC          Document 2       Filed 08/05/19     Page 53 of 62

                                               C?regon Deparbnentof Corn,ctions /

 DATE        TIME




--"---4-,,--'--'--:--+"--..:....c..~~..:::.:..:..c;.....i_;.~--,--t,~;:t:--~~!..Lf~--i--'-::+.--2-tS&½~-:'-:1'--:=---':i-~~== (,,
•~:-2-t--~±S-+~~+s~~S~:2::-f~t-+~~~~~~~)

                               IJ"r-d.if-e,tj -i
                              6Yiv1 Hat}




                                                                                  ORTIZ-RICO, OMAR
Allergy   rJ\t(?fV                                                                13777922
                                                                                  03/22/1987


                                                                                                                 . CD 495H (12-07)
                             Case 2:19-cv-01211-MC        Document 2        Filed 08/05/19          Page 54 of 62
                                                                                             /"''
                                                                                            .I
                                                                                             '
                                                   Oregon Department of Corrections•···

                                                    . Progress, Nol~~ >
 DATE       TIME PRO]3,#

     Inmate's Name:            D(\::rz...- \'<.ILO I @ ,                         SID     ic:,]71°\'U._
                                                                                                                    \::(JAL\ I
                                Medical/Mental Health Intake and Chart Review for Segregated Housing Placement
                                    Admitted to DSU1IMU__ADSEG _ _ DD CODE                         MH CODE




     Does
     Does
                                                                      DSU_._ !MU_ MHI_GP__ other__


                                                               BHS on-site/on-call. Notification made to:

                                                                            Printed Name:




Allergy. I\J\()l)   13':::


                                                                                                                                 CD 495H (12-07)
                                             I,
                      Case 2:19-cv-01211-MC   Document 2    Filed 08/05/19   Page 55 of 62
                                                  -   .    ..   '   .   .


                                        Oregon Departmentof Corrections
                                          . Progress, l\Iotes.·.
DATE        TIME      PROB.#
                         ,,




Allergy   (\1\l QA'


                                                                                             CD 495H (12·07J
                         Case 2:19-cv-01211-MC                         Document 2           Filed 08/05/19    Page 56 of 62


                                                                                                                                                     .,

                                                                                        I
                                                                                                                          Attachment 2
                                                                                        I
                                                                                                                                            P•E-09
                                                                  Oregon Department of Corrections
                                                                      PARAMETER FLOW SHEET
     Segregation
     Date/ Time Admitted
                                       .




           DATE                TIME
            /,,. h             Ida;,                                                                                          ,,
                                                    ' V                                                                                               v
      •      1-:J,j, 1        1.M l                                      .
                                                                                                                    ,,.
    · 11 ,   r!l ,~            I ,ri<.)                                                                                   /Jh--"' ( ./
    l.0:1 \It t,
    mil ~t,,
     ('l     .. ,\\
                          h~ •~ I

                         .· (II}
                          I    ~           II
                                                          N'                                "'.                 .
                                                                                                                    :5~
                                                                                                                    '-",'4                      .
                                                                                                                                                      -




           ~~
    lfi\ 1~1/11[1         I        '       ~
                                                     (
                                                    -I-
                                                                                                                     ·,~-~
                                                                                                                        (Pl:...-'



•                                               .
                                                                                                                                   '        '   .




     Notes:                                               .
                                                                                                                                       .·

                                                              .




                                                                                                          ORTIZ-RICO, OMAR
                                                                                                  Name: 13777922
            Allergy: W\LO 11
                                                                                                   ···-
                                                                                                  SID#
                                                                                                  DOB_
                                                                                                        03/22/1987
                   Case 2:19-cv-01211-MC                                         Document 2                          Filed 08/05/19                      Page 57 of 62




                                                                                Oregon Department of Cortections                                                                               Attachment 2
                                                                      PARAMETER FLOW SHEET                                                                                                          P-E-09

     Segregation



                                                jjjjj 1/////
                                                                                            ,§   :,..       !;,f/i
     Datemme Admitted                                                                  & g '!P
     q 11.il//1., (o) Il,OO                                     t!         5"         ~ 'I~
     Dale              1lme                     ~         ,lq;' ":J~di~Jtf/i~.:,,~l::Jf                                                                          Signature
         q/,w11,, lL,OD I\')<                            I ,t   I..       • I    i
                                                                                     LJ/1
                                                                                             """'' """
                                                                                                        I
                                                                                                              .r \ 11/Yl It!:\ -              ,,\.n I0,11 •··" •"•                        ti'!t\"
           2°1      -:; '1,- l~                                                                                                                            ~
                                                                                                                                                                                   '

          ?..n             d; Jv            )<                                                                                                                     (Y..
                                                                                                                                                       '"\.. i 1'l ' •                 JP ,~i>M
         jf\/1 /,1.
            1...
            :,
                         - - ... /!)
                         -N1Pf'i                -~
                                                "
                                                .....
                                                                                                                                             kl
                                                                                                                                                   'J'
                                                                                                                                                           RN
                                                                                                                                                              ·••Off

                                                                                                                                                              (.
                           v1t?t/
                                                                                                                                                                           .
            L\            (){.?fl                y                                                                                            J

             ~           ,--,·, () r, -)(                                                                                                    1-<..:,s:::?.,,,
             L,
                         \J
                         DC,:,4
                                   T
                                            1-           -                                                                                        / ._4;;- /
                                                 ...
•
                      . , 'Al - ,(,t:,
            1                                                                                                                                I,(~~-.;
                                                                                                                                        i;,·.f
            1             /) 7;, ..--               ~
                                                         L--                                                                       I/ V
                                                                                                                                         ~


             °I          [!)7          I~       A-~                                                                                   ~~
                                                ...... i..---                                                                      ,,.
            ID            rI~               ,                                                                                                     'ffl)
            11            en.--- --                                                                                                               ~   r-
           I?.           Kl~                1,/                                                                                                   \,,,\:.., /
                                                         ,_
                                                ..--
           I;,.,
           IL\
                          il ·7,;7
                               ,. -,             v'
                                                                      .                                                            .     -I)/_~
                                                                                                                                         /
                                                                                                                                          / / .,..
                                                                                                                                                   .......
            I'S"               . '..Jo              V                           \                                            ,,.                                ........
            11.                c,(°jl-l\            v'                                                                                                        /;"


         No\~r                     o7                ✓                                                                                                          L-,

            l"X               r,,                       y__                                                                                              ~
             [C,           "''-.., m-'          _.,.,,,,..                                                                                            !Jl -
             1(\
              ll
                           r-,' '<;,5
                                                 X
                                                .,._          ·v                ./-<,S: ~ G( <   ,s-, '-'l.
                                                                                                                                                   /-f--/
                                                                                                                                                   u
                                                                                                                                                            <A/

    ·-
              72          ,...,",,              v-                                                                                                       ~
                                                                                                                                                                               -

              z.~              ~   -[S'         ,/
                                                                                                                                                           ' ,,.,,.

             -z.u              "~'"             v                                                                                                         i,v

              rs          -w,,,
                          -,                    .
                                                IA                                                                                                         'h
         Allergy:._ _ _ _ __.,N"'-'-'i<,,,.10'-";kJ"--                                                                     Name.u,_f--'-'-'="--!SJ.<'4--!,d!L,;~
                                                                                                                           SID# c,777q1.,-z_
                                                                                                                           DOB_ _ _ _ _ _ __
                       Case 2:19-cv-01211-MC                          Document 2     Filed 08/05/19                                Page 58 of 62
                                                             Oregon Department of Corrections                                                        Attachment 2
                                                          PARAMETER FLOW SHEET                                                                             P-E-09

  Segregation
, 'late/Time Admitted
 ,


 Date           Time
  iD/ZiP//1,,    ,.v_ r 7             ,,----                                                          ,/        //_              A'

                                                                                                                                                            p
      'll       ,..,r,,,5Cl           C,                                                             ~v~                              n.   ,n       \ FIi

      7.."&           ()G:, f;-b          V                                                I   ;P'                       ,,_,..
      Ti                              v'
                                                                                                                        ~



      ?.t)
      31
                      """ />
                      o&>tf o

                       6~<1•
                                      -
                                      V
                                                                                                                        ,.,,_,

                                                                                                                        ""'
     \1/1/11.        mm               ✓                                                                   'h0 ,,i~\ii\11
                                          --.._                                                                               ,.
       z__      A.   -.,.;l"-' ~                                                                              "\                                '




       :i        t\9\,\~                  /                                                           I R:'                                ~

       Lj             .,(p<..{o           v'                                                                            "-'

       5                 '.,              V                                                                              t,...


       lo              i:.,(.,..fO        V                                                                               ..,
       1                o7            V                                                                                   r,-..


       ~              f)()            ,.,.                                                                      ~
                                                                                                          \,-..l'..   ,.,. Y?'J..~
        °I                            K                                                                        L°'1    ---✓
                      n~                                                                                              ••7/
                                                  ~


                                                                                                          /            ".~/
       lO            ,l}/--u          /
       11       l\r nll I'\          .£)                                                             /41/J;,A Aka,f' ~
       17,.
       13
                     tif5o:>
                 (JpU(')
                                     --'° -·                                                          I R/ ./
                                                                                                      At'~
 Notes:
       lU            (,u,            /                                                         v            c__...
       ,~                n\O          X                                                                    dt7
        ii n     <[' . . . ,.Q        X.                                                              ~4
        17       z:i-         ,_     ,,,---                                                          ,,   ,,    ,, ,I


                                                                                                /          .....__,.
         I'll
                                                                                       /
          IC\
        l.D
        2-1
        17
  Allergy: _ _ _ _ _                              _,J:l~K=D~f0~


                                                                  1
              Case 2:19-cv-01211-MC               Document 2       Filed 08/05/19    Page 59 of 62


                                    ••
                                    OREGON DEPARTMENT OF CORRECTIONS

                                     PHYSICIAN'S ORDERS
                                                                                 •
                                                                                 A


NAME:Orf1z - e(c.:..,6
                            I
                                bwxt< DATE & TIME  11          vrLr 4 o"'4 C6
                                                                   I       / I
                                                                                         INST.            DNS □




                                         r   DATE&TIME                                                    DNS □




ALLERGIES: µLIOlt- J'.;l~


                                                                                             . dt,,£(    DNS □




ALLERGIES: AJiLQil)-
                                         SEND DUPLICATE TO PHARMACY
                                                                ,      '
                                                                                        INST.Ct,ij       DNS □
#   \?27 77 91,.,2...           .             .                I


            not s1J,i.J:'

ALLERGIES:    p
                                         SEND DUPLICATE TO PHARMACY

     All orders for schedule II and Ill medication will be automatically stopped in 72 hours.
                                                                                                     CD 497H (2/93)
                  Case 2:19-cv-01211-MC      Document 2     Filed 08/05/19   Page 60 of 62

                                 •     Oregon Department of Corrections.   ~.._
                                           Progress Notes




Allergy_ _ _ _ __:_____:l\)~}C,:.!i.rJ/9:!L!__ _                      ORTIZ-RICO, JOSE O.
                                                                      13777922                      -
                                                                                                     j
                                                                      3/22/1987                     -
                                                                                             CD 495H (12-07)
               Case 2:19-cv-01211-MC              Document 2           Filed 08/05/19   Page 61 of 62



                                     OREGON DEPARTMENT OF CORRECTIONS

                                       PHYSICIAN'S ORDERS
NAME:O&t,-z...,             jOS~              DATE&TIME                                    INST.                   DNS □




ALLERGIES:     N Kl) A
                                           SEND DUPLICATE TO PHARMACY

NAME:Q~f, '2..,         ::ro.s   e            DATE&TIME                                    INST.                   DNS □
#/3771~.ia..




ALLERGIES:     A/ KJ)A
                                          SEND DUPLICATE TO PHARMACY
                                                                                           INST. J   ,t/)   C:T:   DNS □




ALLERGIES:    /1/,t.i))(\
                                          SEND DUPLICATE TO PHARMACY

NAME:   Ot?t, :z.    , J O >e                 oATE & TIME
                                                                      0h,,,Jc              INST:S ,>J   CJ:        DNS □




-~i:f"--',,jl~~~-----lr--        ORTIZ·RICO, JOSE OMAR     SID, 13777922   ------"'""''---~..<-,'-------
                                 METHYLPREDNISOLONE•(#21 TABS) 4MG D<
---'sY,+F----,-.>jL.---->,--- TAKE AS DIRECTED PER PACKAGE
                                 INSTRUCTIONS - OK IN CELL
                                                     STOP: 05!05/19



                                          SEND DUPLICATE TO PHARMACY

    All orders for schedule II and Ill medication will be automatically stopped in 72 hours.
           Case 2:19-cv-01211-MC            Document 2        Filed 08/05/19      Page 62 of 62




~
-
OHSU
         Tuality Healthcare




       June 25, 2019                                                                          Tuality Healthcare
                                                                                              Patient Relations
                                                                                              tel   503-681-4357

       Oregon Department of Corrections - Inmate Mail                                         patientrelations@tuality.org
       Snake River Correctional Institution                                                   www.tuality.org
       C/O Jose Omar Ortiz Rico
                                                                                              335 SE 8th Ave.
       777 Stanton Blvd.
                                                                                              Hillsboro, OR 97123
       Ontario, OR 97914

       Dear Mr. Ortiz Rico,

       Thank you for contacting OHSU Tuality Healthcare to request a complaint and
       grievance form. The organization no longer uses these forms; however, we
       encourage you to write a letter detailing your experience(s). In your letter, please
       include as much information as you can remember, including the date of service
       and your expectations for a resolution of your concerns. Please mail the letter to:

       OHSU Tuality Healthcare
       Patient Relations Department
       335 SE 8th Ave.
       Hillsboro, OR 97123




   it~~Morgan Michaels, BA
       Patient Relations Department
       OHSU Tuality Healthcare
